



ASSIGNMENT OF LEASE


This Assignment of Lease ("Assignment") is entered into by Vital Therapies,
Inc., a Delaware corporation ("Assignor"), and ViaCyte, Inc., a Delaware
corporation ("Assignee"). Assignor and R. E. Hazard Contracting Company, a
California corporation ("Lessor") executed that certain Industrial/Commercial
Multi-Tenant Lease - Net dated October 18, 2016 (the "Lease") which is attached
hereto as Exhibit "A," for the Premises known as 15222 Avenue of Science, Suite
B, San Diego, California 92128.


AGREEMENT


For valuable consideration, Assignor and Assignee jointly and severally
represent as follows:


1.Effective Date. The Effective Date of this Assignment shall be May 1, 2019.
2.
Representations. Assignor and Assignee represent and warrant as follows:

a.    As of the Effective Date, there will be no sublease or other agreement
entitling anyone other than Assignee to occupy or use any part of the Premises.
b.    That as of the Effective Date, there are and will be no actions, whether
voluntary or otherwise, pending against either Assignor or Assignee under the
bankruptcy or insolvency laws of the United States or any state thereof and no
receiver is in possession of or has a right to possess any assets of either
Assignor or Assignee.
c.    Except as expressly stated herein, Assignor and Assignee have not
assigned, conveyed, modified, encumbered or otherwise transferred any interest
in the Lease.
3.Assignment of Lease. Assignor hereby grants, conveys and assigns to Assignee,
effective as of the Effective Date, all of Assignor's right, title and interest
in the Lease. Assignee hereby accepts the assignment of said Lease, subject to
the provisions on the "Acceptance and Consent by Lessor" attached to this
Assignment as Exhibit "B."
4.Assignment of Security Deposit. As of the Effective Date, Assignor assigns all
of its interest in the Security Deposit held by Landlord ($36,737.96) under the
Lease to Assignee, subject to Landlord's rights thereto as set forth in the
Lease. Assignee shall pay to Assignor the sum of $36,737.96 by check or
immediately available funds on the Effective Date.
5.Assumption of Lease Obligations. Assignee represents that it is familiar with
the Premises and accepts them "as is" and that it has a copy and knows the terms
of the Lease and assumes and agrees to timely perform all of Lessee's
obligations thereunder, as modified below.
6.Release of Liability. Assignor shall be relieved of all Lessee obligations
under the Lease arising on or after the Effective Date, and such Lessee
obligations shall be the sole responsibility of Assignee.





7.Successors and Assigns. This Assignment shall bind and inure to the benefit of
the successors and assigns of Assignor and Assignee.
8.Defined Terms. Capitalized terms used herein shall have the meanings specified
in the Lease, unless otherwise defined herein.
9.Notices. Notice and requests deliverable to the Lessee under the Lease shall
be delivered to the Assignee at the following address:
ViaCyte, Inc., a Delaware corporation 3550 General Atomics Court
San Diego, CA 92121 Attn:    Mark Zimmerman


10.Miscellaneous. Assignor and Assignee each acknowledge that this Assignment
has been prepared by Lessor at their request and each agrees that no
construction or interpretation of this Assignment shall be made that is adverse
to the interests of Lessor as a result of such fact.


Assignor:    Vital Therapies, Inc.,
a Delaware corporation


/s/ Duane Nash    
By: Duane Nash
Its: President


/s/ John Dunn    
By: John Dunn
Its: Secretary




Assignee:    ViaCyte, Inc.,
a Delaware corporation


/s/ Paul Laikind    


By: Paul Laikind
Its: President and Chief Executive Officer



EXHIBIT "A"


The Lease









































































































































































INDUSTRIAL/COMMERCI AL MULTI-TENANT LEASE - NET DATED OCTOBER 18, 2016 BY AND
BETWEEN VITAL THERAPIES, INC.,A DELAWARE CORPORATION AND R.E. HAZARD CONTRACTING
COMPANY, A CALIFORNIA CORPORATION









TABLE OF CONTENTS
1.
BASIC PROVISIONS    1

1.1
Parties    1

1.2
Premises and Parking    1

1.3
Term    1

1.4
Early Possession    1

1.5
Base Rent.    1

1.6
Lessee's Share of Common Area Operating Expenses    2

1.7
Base Rent and Other Monies Payable Upon Execution    2

1.8
Agreed Use    2

1.9
Insuring Party    2

1.1O    Guarantor    2
1.11
Options    2

1.12
Real Estate Brokers    3

1.13
Attachments    3

1.14
Right to Negotiate Additional Lease    3

2.
PREMISES    3

2.1
Letting    3

2.2
Condition    3

2.3
Compliance    4

2.4
Acknowledgements    5

2.5
Lessee as Prior Owner/Occupant    5

2.6
Vehicle Parking    5

2.7
Common Areas - Definition    5

2.8
Common Areas - Lessee's Rights    6

2.9
Common Areas - Rules and Regulations    6

2.1O    Common Areas - Changes    6



3.
TERM    7

3.1
Term    7

3.2
Early Possession    7

3.3
Delay In Possession    7

3.4
Lessee Compliance    7

4.
RENT    7

4.1
Rent Defined    7

4.2
Common Area Operating Expenses    7

4.3
Payment    9

5.
SECURITY DEPOSIT    9

6.
USE    10

6.1    Use    10
6.2    Hazardous Substances
......................................................
................................ 1O
6.3
Lessee's Compliance with Applicable Requirements    12

6.4
Inspection; Compliance    12

7.
TENANT IMPROVEMENTS    13

8.
MAINTENANCE; REPAIRS; UTILITY INSTALLATIONS; TRADE FIXTURES AND
ALTERATJONS    13

8.1
Lessee's Obligations    13

8.2
Lessor's Obligations    14

8.3
Utility Installations; Trade Fixtures; Alterations    14

8.4
Ownership; Removal; Surrender; and Restoration    15

9.
INSURANCE; INDEMNITY    16

9.1
Payment of Premiums    16

9.2
Liability lnsurance    16

9.3
Property Insurance - Building, Improvements and Rental Value    16

9.4
Lessee's Property; Business Interruption Insurance; Worker's Compensation
lnsurance    17




9.5
Insurance Policies    17

9.6
Waiver of Subrogation    18

9.7
lndemnity    18

9.8
Exemption of Lessor and its Agents from Liability    18

9.9
Failure to Provide Insurance    19

10.
DAMAGE OR DESTRUCTION    19

10.1
Definitions    19

10.2
Partial Damage - Insured Loss    20

10.3
Partial Damage - Uninsured Loss    20

10.4
Total Destruction    20

10.5
Damage Near End of Term    21

10.6
Abatement of Rent; Lessee's Remedies    21

10.7
Termination; Advance Payments    21

11.
REAL PROPERTY TAXES    22

11.1
Definition of "Real Property Taxes"    22

1.1.2    Payment of Taxes    22
11.3
Additional Improvements    22

11.4
Joint Assessment    22

11.5
Personal Property Taxes    22

12.
UTILITIES AND SERVICES    23

13.
ASSIGNMENT AND SUBLETTING    23

13.1
Lessor's Consent Required    23

13.2
Terms and Conditions Applicable to Assignment and Subletting    24

13.3
Additional Terms and Conditions Applicable to Subletting    25

14.
DEFAULT; BREACH; REMEDIES    26

14.1
Default; Breach    26

14.2
Remedies    27




14.3
Inducement Recapture    28

14.4
Late Charges    28

14.5
Interest    28

14.6
Breach by Lessor    28

15.
CONDEMNATION    29

15.1
Effect on Lease    29

15.2
Allocation of Condemnation Award    29

16.
CONFIDENTIAL INFORMATION, INDEMNITIES OF RELATIONSHIPS    30

16.1
Confidential Information    30

16.2
Indemnities    30

17.
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS    30

17.1
Obligation to Provide Estoppel Certificate    30

17.2
Remedies for Failure to Provide Estoppel Certificate    30

17.3
Additional Provisions Regarding Lessor Finance, Refinance or Sale of Premises
    31

18.
SUBORDINATION; ATTORNMENT; NON-DISTURBANCE    31

18.1
Subordination    31

18.2
Attornment.    31

18.3
Non-Disturbance    32

18.4
Self-Executing    32

19. OPTIONS     32
19.1
General Provisions Applicable to Options    32

19.2
Effect of Default on Options    32

19.3    Option Exercise Procedures    33
20.
MISCELLANEOUS PROVISIONS    34

20.1    Definition of Lessor    34
20.2
Severability    34

20.3
Days    34




20.4
Limitation on Liability    34

20.5
Time of Essence    34

20.6
No Prior or Other Agreements    34

20.7
Notices    34

20.8
Waivers    35

20.9
No Right To Holdover    35

20.1O Cumulative Remedies    36
20.11
Covenants and Conditions; Construction of Agreement.    36

20.12
Binding Effect; Choice of Law    36

20.13 Attorneys' Fees    36
20.14
Lessor's Access; Showing Premises; Repairs    36

20.15
Auctions    37

20.16
Signs    37

20.17 Termination; Merger    37
20.18
Consents    37

20.19
Quiet Possession    37

20.20 Security Measures    38
20.21
Reservations    38

20.22
Performance Under Protest    38

20.23
Authority; Multiple Parties; Execution    38

20.24
Offer    38

20.25
Amendments    39

20.26
Waiver of Trial By Jury    39

20.27
Accessibility; Americans with Disabilities Act    39

21.
RIGHT TO NEGOTIATE LEASE FOR EXPANSION SPACE    39

21.1
Exercise of First Offer    39

21.2
Notice to Lessee    39




21.3
Period for Negotiation    40

21.4
Failure of Parties to Negotiate Lease    40

21.5
No Right to Expansion Space if in Default    40




INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET


1.
BASIC PROVISIONS



1.1
Parties



This Lease ("Lease"), dated for reference purposes only October 18, 2016, is
made by and between R.E. Hazard Contracting Company, a California corporation
("Lessor") and Vital Therapies, Inc., a Delaware corporation ("Lessee"),
(collectively the "Parties", or individually a "Party").


1.2
Premises and Parking



1.2.1    That certain portion of the Project (as defined below), including all
improvements therein or to be provided by Lessor under the terms of this Lease,
commonly known by the street address of 15222 Avenue of the Science, Suite B,
located in the City of San Diego, County of San Diego, State of California, as
outlined on Exhibit A attached hereto ("Premises"), and which is comprised of an
agreed upon 18,134 rentable square feet.


1.2.2    In addition to Lessee's rights to use and occupy the Premises as
hereinafter specified, Lessee shall have non-exclusive rights to the Common
Areas (as defined in Section 2.7 below), but shall not have any rights to the
roof, or exterior walls of any buildings in the Project. The Premises, the
Common Areas, the land upon which they are located, along with all buildings and
improvements thereon, are herein collectively referred to as the "Project,"
which is comprised of an agreed upon 30,948 rentable square feet (See also
Section 1.14.)


1.2.3    Except as expressly provided herein, surface parking is provided free
of charge with unassigned parking spaces, on first come first served basis. No
vehicle maintenance shall be performed in the Project. (See also Section 2.6.)


1.3
Term



The term of the lease shall be sixty (60) months ("Original Term") commencing
July 1, 2017 ("Commencement Date") and ending June 30, 2022 ("Expiration Date").
(See also Section 3.)·


1.4
Early Possession



[Not applicable - intentionally omitted.]


1.5
Base Rent



Lessee shall pay Lessor $32,641.20 per month ("Base Rent"), payable an the first
day of each month commencing July 1, 2017. Base Rent shall be adjusted during
the Original Term as follows:




Months 1- 12 (July 1, 2017 - June 30, 2018)
Months 13 - 24 (July 1, 2018 - June 30, 2019)

$32,641.20


$33,620.44





Months 25 -36 (July 1, 2019 - June 30, 2020)
$34,629.05
Months 37 -48 (July 1, 2020 - June 30, 2021)
$35,667.92
Months 49 -60 (July 1, 2021 -June 30, 2022)
$36,737.96

Base Rent shall be abated and shall not be payable during month one and month 31
of the Original Term, provided however that during any month for which rent is
abated, the remaining terms of this Lease shall remain in full force and effect.


Base Rent shall be payable as set forth in Section 4.


1.6
Lessee's Share of Common Area Operating Expenses



"Lessee's Share" of Common Area Operating Expenses pertaining to the Project
shall be the percentage that the rentable square footage of the Premises is of
the total rentable square footage of the Project as set forth in Section 1.2.2
(currently 58.595%%).


In the event that the rentable square footage of the Premises, the Building
and/or the Project are modified by the Lessor during the term of this Lease,
Lessor shall recalculate Lessee's Share to reflect such modification.


1.7
Base Rent and Other Monies Payable Upon Execution



a.
Base Rent: $32,641.20 for the period of August 1 - 31, 2017.



b.
Lessee's Share of Operating Expenses: $4,000 for the period from July 1, 2017 -
August 31, 2017.



c.
Security Deposit: $36,737.96 ("Security Deposit"). (See also Section 5)



d.
Total Due Upon Execution of this Lease: $73,379.16.



1.8
Agreed Use



General pharmaceutical manufacturing and related research and development and
office space. (See also Section 6)


1.9
I nsuring Party



Lessor is the "Insuring Party." (See also Section 9)


1.10
Guarantor



[Not applicable - intentionally omitted.]


1.11
Options



Lessor hereby grants Lessee the Option to extend the term of this Lease for one
five-year term, provided that Lessee is not in Default under this Lease either
at the time it elects to exercise an Option, or at the commencement date of the
extension period as applicable. See also Section 19 for additional Option terms.





1.12
Real Estate Brokers



[Not applicable - intentionally omitted.]


1.13
Attachments



Attached hereto are the following, all of which constitute a part of this Lease:
Exhibit A - "Site Plan of the Premises"
Exhibit B - "Tenant Improvements" - [Not applicable - intentionally omitted.]
Exhibit C - "Guaranty" - [Not applicable - intentionally omitted.]
Exhibit D - "Estoppel Certificate"


1.14
Right to Negotiate Additional Lease



Lessee shall have the right to negotiate a lease with respect to the premises
located at 15222 Avenue of Science, Suite A, within the Project (the "Expansion
Space"), if the Expansion Space becomes available at any time during the term of
this Lease. (See also Section 21.)
2.
PREMISES



2.1
Letting



Lessor hereby leases to Lessee, and Lessee hereby leases from Lessor, the
Premises, for the term, at the rental, and upon all of the terms, covenants and
conditions set forth in this Lease. While the approximate square footage of the
Premises may have been used in the marketing of the Premises for purposes of
comparison, the Base Rent stated herein is NOT tied to square footage and is not
subject to adjustment should the actual size be determined to be different.
NOTE: Lessee is advised to verify the actual size prior to executing this Lease.
·


2.2
Condition



Lessor shall deliver the Premises ("Unit") to Lessee broom clean and free of
debris on the Commencement Date or the Early Possession Date, whichever first
occurs ("Start Date"), and, so long as the required service contracts described
in Section 8.1.2 below are obtained by Lessee and in effect within thirty days
following the Start Date, warrants that the existing electrical, plumbing, fire
sprinkler, lighting, heating, ventilating and air conditioning systems ("HVAC"),
loading doors, sump pumps, if any, and all other such elements in the Unit,
other than those constructed by Lessee, shall be in good operating condition on
said date, that the structural elements of the roof, bearing walls and
foundation of the Unit shall be free of material defects, and that the Unit does
not contain hazardous levels of any mold or fungi defined as toxic under
applicable state or federal law. If a non-compliance with such warranty exists
as of the Start Date, or if one of such systems or elements should malfunction
or fail within the appropriate warranty period, Lessor shall, as Lessor's sole
obligation with respect to such matter, except as otherwise provided in this
Lease, promptly after receipt of written notice from Lessee setting forth with
specificity the nature and extent of such noncompliance, malfunction or failure,
rectify same at Lessor's expense. The warranty periods shall be as follows: (i}
three months as to the HVAC





systems, and (ii) 30 days as to the remaining systems and other elements of the
Unit. If Lessee does not give Lessor the required notice within the appropriate
warranty period, correction of any such non-compliance, malfunction or failure
shall be the obligation of Lessee at Lessee's sole cost and expense (except for
the repairs to the fire sprinkler systems, roof, foundations, and/or bearing
walls - see Section 8).


2.3
Compliance



Lessor warrants that to the best of its knowledge the improvements on the
Premises comply with the building codes that were in effect at the time that
each such improvement, or portion thereof, was constructed, and also with all
applicable laws, covenants or restrictions of record, regulations, and
ordinances in effect on the Start Date ("Applicable Requirements"). Said
warranty does not apply to the use to which Lessee will put the Premises,
modifications which may be required by the Americans with Disabilities Act or
any similar zoning or other laws as a result of Lessee's use (see Section
20.27), or to any Alterations or Utility Installations (as defined in Section
8.3.1} made or to be made by Lessee. If the Premises do not comply with said
warranty, Lessor shall, except as otherwise provided, promptly after receipt of
written notice from Lessee setting forth with specificity the nature and extent
of such non-compliance rectify the same at Lessor's expense. If Lessee does not
give Lessor written notice of a non-compliance with this warranty within six
months following the Start Date, correction of that non-compliance shall be the
obligation· of Lessee at Lessee's sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit and/or the
Premises, the remediation of any Hazardous Substance, or the reinforcement or
other physical modification of the Unit or Premises ("Capital Expenditure"),
Lessor and Lessee shall allocate the cost of such work as set forth in this
section.


NOTE: Lessee is responsible for determining whether or not the Applicable
Requirements and especially the zoning are appropriate for Lessee's intended
use, and acknowledges that past uses of the Premises may no longer be allowed.


2.3.1    1 Subject to Section 2.3.3 below, if such Capital Expenditures are
required as a result of the specific and unique use of the Premises by Lessee as
compared with uses by tenants in general, Lessee shall be fully responsible for
the cost thereof.


2.3.2    If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent is
due, an amount equal to the Lessee's Share of the costs multiplied by a
fraction, the numerator of which shall be one (1) and the denominator of which
shall be the number of months over which the capital expenditure may be
depreciated by the Lessor for income tax purposes.


2.3.3 Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either: (i)
immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii)



complete such Capital Expenditure at its own expense.    Lessee shall not have
any right to terminate this Lease.


2.4
Acknowledgements



Lessee acknowledges that: (a) it has been given an opportunity to inspect and
measure the Premises, (b) it has been advised by Lessor to satisfy itself with
respect to the size and condition of the Premises (including but not limited to
the electrical, HVAC and fire sprinkler systems, security, environmental
aspects, and compliance with Applicable Requirements and the Americans with
Disabilities Act), and their suitability for Lessee's intended use, (c) Lessee
has made such investigation as it deems necessary with reference to such matters
and assumes all responsibility therefor as the same relate to its occupancy of
the Premises, (d) it is not relying on any representation as to the size of the
Premises made by Lessor, (e) the square footage of the Premises was not material
to Lessee's decision to lease the Premises and pay the Rent stated herein, and
{f) neither Lessor, Lessor's agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease.


2.5
Lessee as Prior Owner/Occupant



The warranties made by Lessor in Section 1.14 shall be of no force or effect if
immediately prior to the Start Date Lessee was the owner or occupant of the
Premises. In such event, Lessee shall be responsible for any necessary
corrective work.


2.6
Vehicle Parking



Lessee shall be entitled to use unreserved Parking Spaces in the Common Areas
designated from time to time by Lessor for parking. Except for the two storage
containers maintained by Lessee in the parking area, said parking spaces shall
be used for parking by vehicles no larger than full-size passenger automobiles
or pick-up trucks, herein called "Permitted Size Vehicles." Lessor may regulate
the loading and unloading of vehicles by adopting Rules and Regulations as
provided in Section 2.9. No vehicles other than Permitted Size Vehicles may be
parked in the Common Area without the prior written permission of Lessor. In
addition:


2.6.1    Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.


2.6.2    Lessee shall not service or store any vehicles in the Common Areas
(except for the two storage containers referenced above).


2.6.3    If Lessee permits or allows any of the prohibited activities described
in this Section 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.


2.7
Common Areas - Definition



The term "Common Areas" is defined as all areas and facilities outside the
Premises and within the exterior boundary line of the Project and interior
utility raceways and installations within the Unit that are provided and
designated by the Lessor from time to time for the general non­ exclusive use of
Lessor, Lessee and other tenants of the Project and their respective employees,
5





suppliers, shippers, customers, contractors and invitees, including parking
areas, loading and unloading areas, trash areas, roadways, walkways, driveways
and landscaped areas.


2.8
Common Areas - Lessee's Rights



Lessor grants to Lessee, for the benefit of Lessee and its employees, suppliers,
shippers, contractors, customers and invitees, during the term of this Lease,
the non-exclusive right to use, in common with others entitled to such use, the
Common Areas as they exist from time to time, subject to any rights, powers, and
privileges reserved by Lessor under the terms hereof or under the terms of any
rules and regulations or restrictions governing the use of the Project. Under no
circumstances shall the right herein granted to use the Common Areas be deemed
to include the right to store any property, temporarily or permanently, in the
Common Areas. Any such storage shall be permitted only by the prior written
consent of Lessor or Lessor's designated agent, which consent may be revoked at
any time. (Lessor previously consented to the placement of two storage
containers in the parking area, which consent has not been revoked.) In the
event that any unauthorized storage shall occur, then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor. Lessee acknowledges that all
driveways, parking and loading areas (not including loading docks) in the
Project are to be used in common with other tenants in the Project, and their
guests, customers, and suppliers, and that none of said areas are for the
exclusive use of Lessee.


2.9
Common Areas - Rules and Regulations



Lessor or such other person(s) as Lessor may appoint shall have the exclusive
control and management of the Common Areas and shall have the right, from time
to time, to establish, modify, amend and enforce reasonable rules and
regulations ("Rules and Regulations") for the management, safety, care, and
cleanliness of the grounds, the parking and unloading of vehicles and the
presentation of good order, as well as for the convenience of other occupants or
tenants of the Project and their invitees. Lessee agrees to abide by and conform
to all such Rules and Regulations, and shall use its best efforts to cause its
employees, suppliers, shippers, customers, contractors and invitees to so abide
and conform. Lessor shall not be responsible to Lessee for the non-compliance
with said Rules and Regulations by other tenants of the Project.


2.10
Common Areas - Changes



Lessor shall have the right, in Lessor's sole discretion, from time to time:


2.10.1    To make changes to the Common Areas, including, without limitation,
changes in the location, size, shape and number of driveways, entrances, parking
spaces, parking areas, loading and unloading areas, ingress, egress, direction
of traffic, landscaped areas, walkways and utility ·raceways;


2.10.2    To close temporarily any of the Common Areas for maintenance purposes
so long as reasonable access to the Premises remains available;


2.10.3    To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof; and













2.10.4    To do and perform such other acts and make such other changes in, to
or with respect to the Common Areas and Project as Lessor may, in the exercise
of sound business judgment, deem to be appropriate.


3.
TERM



3.1
Term



The Commencement Date, Expiration Date and Original Term of this Lease are as
specified in Section 1.3.


3.2
Early Possession



[Not applicable - intentionally omitted.]


3.3
Delay In Possession



[Not applicable - intentionally omitted.]


3.4
Lessee Compliance



Lessor shall not be required to tender possession of the Premises to Lessee
until Lessee complies with its obligation to provide evidence of insurance
(Section 9.5). Pending delivery of such evidence, Lessee shall be required to
perform all of its obligations under this Lease from and after the Start Date,
including the payment of Rent, notwithstanding Lessor's election to withhold
possession pending receipt of such evidence of insurance. Further, if Lessee is
required to perform any other conditions prior to or concurrent with the Start
Date, the Start Date shall occur but Lessor may elect to withhold possession
until such conditions are satisfied.


4.
RENT



4.1
Rent Defined



All monetary obligations of Lessee to Lessor under the terms of this Lease
(except for the Security Deposit) are deemed to be rent ("Rent").


4.2
Common Area Operating Expenses



Lessee shall pay to Lessor during the term hereof, in addition to the Base Rent,
Lessee's Share (as specified in Section 1.6) of the Common Area Operating
Expenses, as hereinafter defined, during each calendar year of the term of this
Lease, in accordance with the following:


4.2.1    The following costs relating to the ownership and operation of the
Project are defined as "Common Area Operating Expenses":


(a)    Costs relating to the operation, repair and maintenance, in neat, clean,
good order and condition of the following:


(1)    The Common Areas and Common Area improvements, including parking areas,
loading and unloading areas, trash areas, roadways, parkways, walkways,
driveways, landscaped areas, bumpers, irrigation systems, Common Area lighting


7





facilities, fences and gates, elevators, roofs, exterior walls of the buildings,
building systems and roof drainage systems.


(2)
Exterior signs and any tenant directories.



(3)
Any fire sprinkler systems.



(4)    All other areas and improvements that are within the exterior boundaries
of the Project but outside of the Premises and/or any other space occupied by a
tenant.


(b)    The cost of water, gas, electricity and telephone to service the Common
Areas and any utilities not separately metered.


(c)    The cost of trash disposal, pest control services, property management,
security services, owners' association dues and fees, the cost to repaint the
exterior of any structures and the cost of any environmental inspections.


(d)    Reserves set aside for maintenance and repair of Common Areas and Common
Area equipment.    ·


(e)
Real Property Taxes (as defined in Section 11).



(f)
Any Insurance Premiums (as defined in Section 9.1).







the Common Areas.
(g)
Any deductible portion of an insured loss concerning the Project or




(h)    Auditors', accountants' and attorneys' fees and costs related to the
operation, maintenance, repair and replacement of the Project.


(i)    The cost of any capital improvement to the Project not covered under the
provisions of Section 2.3, provided however, that the monthly amount payable
during the remainder of the term of this Lease or any extension thereof shall be
limited to Lessee's Share of such capital expenditure, multiplied by a fraction,
the numerator of which shall be one (1) and the denominator of which shall be
the number of months over which the capital expenditure may be depreciated by
the Lessor for income tax purposes.


(j)    The cost of janitorial services for non-leasable areas.


(k)Costs for Lessor's management, accounting, bookkeeping, payment of Common
Area Operating Expenses, collection of reimbursements and related services,
which shall not cumulatively exceed five percent (5%) of total Common Area
Operating Expenses on an annual basis.


(I)    The cost of any other services to be provided by Lessor that are stated
elsewhere in this Lease to be a Common Area Operating Expense.


4.2.2    Any Common Area Operating Expenses and Real Property Taxes that are
specifically attributable to the Unit, or to any building in the Project or to
the operation, repair and maintenance thereof, shall be allocated entirely to
such Unit or other building. However, any Common Area Operating Expenses and
Real Property Taxes that are not specifically attributable
8





to any building or to the operation, repair and maintenance thereof, shall be
equitably allocated by Lessor to all buildings in the Project.


4.2.3    The inclusion of the improvements, facilities and services set forth in
Section 4.2.1 shall not be deemed to impose an obligation upon Lessor to either
have said improvements or facilities or to provide those services unless the
Project already has the same, Lessor already provides the services, or Lessor
has agreed elsewhere in this Lease to provide the same or some of them.


4.2.4    Lessee's Share of Common Area Operating Expenses is payable monthly on
the same day as the Base Rent is due hereunder. The amount of such payments
shall be based on Lessor's estimate of the annual Common Area Operating
Expenses, which is currently
$2,000.00 per month, but is subject to modification at any time during the Term
of this Lease. Within 60 days after written request (but not more than once each
year) Lessor shall deliver to Lessee a reasonably detailed statement showing
Lessee's Share of the actual Common Area Operating Expenses for the preceding
year. If Lessee's payments during such year exceed Lessee's Share, Lessor shall
credit the amount of such over-payment against Lessee's future payments. If
Lessee's payments during such year were less than Lessee's Share, Lessee shall
pay to Lessor the amount of the deficiency within 1O days after delivery by
Lessor to Lessee of the statement.


4.2.5    Common Area Operating Expenses shall not include any expenses paid by
any tenant directly to third parties, or as to which Lessor is otherwise
reimbursed by any third party, other tenant, or insurance proceeds.


4.3    Payment


Lessee shall cause payment of Rent to be received by Lessor in lawful money of
the United States, without offset or deduction (except as specifically permitted
in this Lease), on or before the day on which it is due. In the event that any
statement or invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor's rights to the balance of such Rent,
regardless of Lessor's endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
Rent be paid by cashier's check. Payments will be applied first to accrued late
charges and attorney's fees, second to accrued interest, then to Base Rent and
Common Area Operating Expenses, and any remaining amount to any other
outstanding charges or costs.


5.
SECURITY DEPOSIT



Lessee shall deposit with Lessor upon execution hereof the Security Deposit as
security for Lessee's faithful performance of its obligations under this Lease.
If Lessee fails to pay Rent, or otherwise Defaults under this Lease {see Section
14.1), Lessor may use, apply or retain all or any portion of said Security
Deposit for the payment of any amount already due Lessor, for Rents which will
be due in the future, and/ or to reimburse or compensate Lessor for any
liability,
9





















expense, loss or damage which Lessor may suffer or incur by reason thereof. If
Lessor uses or applies all or any portion of the Security Deposit, Lessee shall
within 1O days after written request therefor deposit monies with Lessor
sufficient to restore said Security Deposit to the full amount required by this
Lease. Should the Agreed Use be amended to accommodate a material change in the
business of Lessee or to accommodate a sublessee or assignee, Lessor shall have
the right to increase the Security Deposit to the extent necessary, in Lessor's
reasonable judgment, to account for any increased wear and tear that the
Premises may suffer as a result thereof. If a change in control of Lessee occurs
during this Lease and following such change tre financial condition of Lessee
is, in Lessor's reasonable judgment, significantly reduced, Lessee shall deposit
such additional monies with Lessor as shall be sufficient to cause the Security
Deposit to be at a commercially reasonable level based on such change in
financial condition. Lessor shall not be required to keep the Security Deposit
separate from its general accounts. Within 30 days after the expiration or
termination of this Lease, Lessor shall return that portion of the Security
Deposit not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.


6.
USE



6.1
Use



Lessee shall use and occupy the Premises only for the Agreed Use, or any other
legal use which is reasonably comparable thereto, and for no other purpose.
Lessee shall not use or permit the use of the Premises in a manner that is
unlawful, creates damage, waste or a nuisance, or that disturbs occupants of or
causes damage to neighboring premises or properties. Other than guide, signal
and Seeing Eye dogs, Lessee shall not keep or allow in the Premises any pets,
animals, birds, fish, or reptiles.


6.2
Hazardous Substances



6.2.1    The term "Hazardous Substance" as used in this Lease shall mean any
product, substance, or waste whose presence, use, manufacture, disposal,
transportation, or release, either by itself or in combination with other
materials expected to be on the Premises, is either: (i) potentially injurious
to the public health, safety or welfare, the environment or the Premises, (ii)
regulated or monitored by any governmental authority, or (iii) a basis for
potential liability of Lessor to any governmental agency or third party under
any applicable statute or common law theory. Hazardous Substances shall include,
but not be limited to, hydrocarbons, petroleum, gasoline, and/or crude oil or
any products, by-products or fractions thereof. Except as already consented by
Lessor, Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank,
(ii)the generation, possession, storage, use, transportation, or disposal of a
Hazardous Substance that requires a permit from, or with respect to which a
report, notice, registration or business plan is required to be filed with, any
governmental authority, and/or (iii) the presence at the Premises of a Hazardous
Substance with respect to which any Applicable Requirements requires that a
notice be given to persons entering or occupying the Premises or neighboring
properties. Notwithstanding the foregoing, Lessee may use any ordinary and
customary materials reasonably required to be used in the normal course of the
Agreed Use, ordinary office supplies (copier toner, liquid paper, glue, etc.)
and common household cleaning materials, so long as such


10





use is in compliance with all Applicable Requirements, is not a Reportable Use,
and does not expose the Premises or neighboring property to any meaningful risk
of contamination or damage or expose Lessor to any liability therefor. In
addition, Lessor may condition its consent to any Reportable Use upon receiving
such additional assurances as Lessor reasonably deems necessary to protect
itself, the public, the Premises and/or the environment against damage,
contamination, injury and/or liability, including, but not limited to, the
installation (and removal on or before Lease expiration or termination} of
protective modifications (such as concrete encasements) and/or increasing the
Security Deposit.


6.2.2    If Lessee knows, or has reasonable cause to believe, that a Hazardous
Substance has come to be located in, on, under or about the Premises, other than
as previously consented to by Lessor, Lessee shall immediately give written
notice of such fact to Lessor, and provide Lessor with a copy of any report,
notice, claim or other documentation which it has concerning the 'presence of
such Hazardous Substance.


6.2.3    Lessee shall not cause or permit any Hazardous Substance to be spilled
or released in, on, under, or about the Premises (including through the plumbing
or sanitary sewer system) and shall promptly, at Lessee's expense, comply with
all Applicable Requirements and take all investigatory and/or remedial action
reasonably recommended, whether or not formally ordered or required, for the
cleanup of any contamination of, and for the maintenance, security and/or
monitoring of the Premises or neighboring properties, that was caused or
materially contributed to by Lessee, or pertaining to or involving any Hazardous
Substance brought onto the Premises during the term of this Lease, by or for
Lessee, or any third party.


6.2.4    Lessee shall indemnify, defend and hold Lessor, its agents, employees,
lenders and ground lessor, if any, harmless from and against any and all loss of
rents and/or damages, liabilities, judgments, claims, expenses, penalties, and
attorneys' and consultants' fees arising out of or involving any Hazardous
Substance brought onto the Premises by or for Lessee, including by any third
party with whom Lessee has a contract (provided, however, that Lessee shall have
no liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from areas outside of the Project not
caused or contributed to by Lessee). Lessee's obligations shall include, but not
be limited to, the effects of any contamination or injury to person, property or
the environment created or suffered by Lessee, and the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease. No termination, cancellation or release
agreement entered into by Lessor and Lessee shall release Lessee from its
obligations under this Lease with respect to Hazardous Substances, unless
specifically so agreed by Lessor in writing at the time of such agreement.


6.2.5    Except as otherwise provided in Section 9.7, Lessor and its successors
and assigns shall indemnify, defend, reimburse and hold Lessee, its employees
and lenders, harmless from and against any and all environmental damages,
including the cost of remediation, which suffered as a direct result of
Hazardous Substances on the Premises prior to Lessee taking possession or which
are caused by the gross negligence or willful misconduct of Lessor, its agents
or employees. Lessor's obligations, as and when required by the Applicable
Requirements, shall include, but not be limited to, the cost of investigation,
removal, remediation, restoration and/or abatement, and shall survive the
expiration or termination of this Lease.


6.2.6    Lessor shall retain the responsibility and pay for any investigations
or remediation measures required by governmental entities having jurisdiction
with respect to the



existence of Hazardous Substances on the Premises prior to Lessee taking
possession, unless such remediation measure is required as a result of Lessee's
use (including "Alterations", as defined in Section 8.3.1 below) of the
Premises, in which event Lessee shall be responsible for such payment. Lessee
shall cooperate fully in any such activities at the request of Lessor, including
allowing Lessor and Lessor's agents to have reasonable access to the Premises at
reasonable times in order to carry out Lessor's investigative and remedial
responsibilities.


6.2.7 If a Hazardous Substance Condition (see Section 10.1.5) occurs during the
term of this Lease, unless Lessee is legally responsible therefor (in which case
Lessee shall make the investigation and remediation thereof required by the
Applicable Requirements and this Lease shall continue in full force and effect,
but subject to Lessor's rights under Section 6.2.4 and Section 14), Lessor may,
at Lessor's option, either (i) investigate and remediate such Hazardous
Substance Condition, if required, as soon as reasonably possible at Lessor's
expense, in which event this Lease shall continue in full force and effect, or
(ii} give written notice to Lessee, within 60 days after receipt by Lessor of
knowledge of the occurrence of such Hazardous Substance Condition, of Lessor's
desire to terminate this Lease as of the·date 60 days following the date of such
notice. In the event Lessor elects to give a termination notice, Lessee may,
within 10 days thereafter, give written notice to Lessor of Lessee's commitment
to pay the cost of the remediation of such Hazardous Substance Condition. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor's
notice of termination.


6.3
Lessee's Compliance with Applicable Requirements



Except as otherwise provided in this Lease, Lessee shall, at Lessee's sole
expense, fully, diligently and in a timely manner, materially comply with all
Applicable Requirements, the requirements of any applicable fire insurance
underwriter or rating bureau, and the recommendations of Lessor's engineers
and/or consultants which relate in any manner to such Applicable Requirements,
without regard to whether said Applicable Requirements are now in effect or
become effective after the Start Date. Lessee shall, within 10 days after
receipt of Lessor's written request, provide Lessor with copies of all permits
and other documents, and other information evidencing Lessee's compliance with
any Applicable Requirements specified by Lessor, and shall immediately upon
receipt, notify Lessor in writing (with copies of any documents involved) of any
threatened or actual claim, notice, citation, warning, complaint or report
pertaining to or involving the failure of Lessee or the Premises to comply with
any Applicable Requirements. Likewise, Lessee shall immediately give written
notice to Lessor of: (i) any water damage to the Premises and any suspected
seepage, pooling, dampness or other condition conducive to the production of
mold; or (ii) any mustiness or other odors that might indicate the presence of
mold in the Premises.


6.4
I nspection; Compliance



Lessor and Lessor's "Lender" (as defined in Section 18.1) and consultants shall
have the right to enter into Premises at any time, in the case of an emergency,
and otherwise at reasonable times after reasonable notice, for the purpose of
inspecting the condition of the Premises and for verifying compliance by Lessee
with this Lease. The cost of any such inspections shall be paid by Lessor,
unless a violation of Applicable Requirements, or a Hazardous Substance
Condition





(see Section 10.1), is found to exist or be imminent, or the inspection is
requested or ordered by a governmental authority. In such case, Lessee shall
upon request reimburse Lessor for the cost of such inspection, so long as such
inspection is reasonably related to the violation or contamination. In addition,
Lessee shall provide copies of all relevant material safety data sheets (MSDS)
to Lessor within 10 days of the receipt of written request therefor.


7.
TENANT IMPROVEMENTS



[Not applicable - intentionally omitted.]


8.
MAINTENANCE; REPAIRS; UTILITY INSTALLATIONS; TRADE FIXTURES AND ALTERATIONS



8.1
Lessee's Obligations



8.1.1    Subject to the provisions of Section 2.2 (Condition), 2.3 (Compliance),
Section 2.5 (Lessee as Prior Owner/Occupant) 6.3 (Lessee's Compliance with
Applicable Requirements), 8.2 (Lessor's Obligations), 10 (Damage or
Destruction), and 15 (Condemnation), Lessee shall, at Lessee's sole expense,
keep the Premises, Utility Installations (intended for Lessee's exclusive use,
no matter where located), and Alterations in good order, condition and repair
(whether or not the portion of the Premises requiring repairs, or the means of
repairing the same, are reasonably or readily accessible to Lessee, and whether
or not the need for such repairs occurs as a result of Lessee's use, any prior
use, the elements or the age of such portion of the Premises), including, but
not limited to, all equipment or facilities, such as plumbing, HVAC equipment,
electrical, lighting facilities, boilers, pressure vessels, fixtures, interior
walls, interior surfaces of exterior walls, ceilings, floors, windows, doors,
plate glass, and skylights but excluding any items which are the responsibility
of Lessor pursuant to Section 8.2. Lessee, in keeping the Premises in good
order, condition and repair, shall exercise and perform good maintenance
practices, specifically including the procurement and maintenance of the service
contracts required by Section 8.1.2 below. Lessee's obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.


8.1.2    Lessee shall, at Lessee's sole expense, procure and maintain contracts,
with copies to Lessor, in customary form and substance for, and with contractors
specializing and experienced in the maintenance of the following equipment and
improvements, if any, if and when installed on the Premises: (i) HVAC equipment,
(ii) boiler and pressure vessels, and (iii) clarifiers. However, Lessor reserves
the right, upon notice to Lessee, to procure and maintain any or all of · such
service contracts, and Lessee shall reimburse Lessor, upon demand, for the cost
thereof.


8.1.3    If Lessee fails to perform Lessee's obligations under this Section 8.1,
Lessor may enter upon the Premises after 10 days' prior written notice to Lessee
(except in the case of an emergency, in which case no notice shall be required),
perform such obligations on Lessee's behalf, and put the Premises in good order,
condition and repair, and Lessee shall promptly pay to Lessor a sum equal to the
cost thereof.


8.1.4    Subject to Lessee's indemnification of Lessor as set forth in Section
9.7 below, and without relieving Lessee of liability resulting from Lessee's
failure to exercise and perform good maintenance practices, if an item described
in Section 8.1.2 cannot be repaired other than at a cost which is in excess of
50% of the cost of replacing such item, then such item shall be replaced by
Lessor, and the cost thereof shall be prorated between the Parties.





8.2
Lessor's Obligations



Subject to the provisions of Sections 2.2 (Condition), 2.3 (Compliance), 4.2
(Common Area Operating Expenses), 6 (Use), 8.1 (Lessee's Obligations), 1O
(Damage or Destruction) and 15 (Condemnation), Lessor, subject to reimbursement
pursuant to Section 4.2, shall keep in good order, condition and repair the
foundations, exterior walls, structural condition of interior bearing walls,
exterior roof, fire sprinkler system, Common Area fire alarm and/or smoke
detection systems, fire hydrants, parking lots, walkways, parkways, driveways,
landscaping, fences, signs and utility systems serving the Common Areas and all
parts thereof, as well as providing the services for which there is a Common
Area Operating Expense pursuant to Section 4.2. Lessor shall be obligated to
paint the exterior, but not the interior surfaces of exterior walls. Lessor
shall not be obligated to maintain, repair or replace windows, doors or plate
glass of the Premises. Lessee expressly waives the benefit of any statute now or
hereafter in effect to the extent it is inconsistent with the terms of this
Lease.


8.3
Utility I nstallations; Trade Fixtures: Alterations



8.3.1    The term "Utility Installations" refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term "Trade
Fixtures" shall mean Lessee's machinery and equipment that can be removed
without doing material damage to the Premises. The term "Alterations" shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. "Lessee Owned Alterations and/or
Utility Installations" are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Section 8.4.1.


8.3.2    Lessee shall not make any Alterations or Utility Installations to the
Premises without Lessor's prior written consent. Lessee may, however, make
non-structural Alterations or Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, will not affect the
electrical, plumbing, HVAC, and/or life safety systems, and the cumulative cost
thereof during this Lease does not exceed a sum equal to three month's Base Rent
in the aggregate or a sum equal to one month's Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to also seek bids from contractor(s) chosen and/or approved by
Lessor. Any Alterations or Utility Installations that Lessee shall desire to
make and which require the consent of the Lessor shall be presented to Lessor in
written form with detailed plans. Consent shall not be unreasonably withheld or
delayed, but shall be deemed conditioned upon Lessee's: (i} acquiring all
applicable governmental permits, (ii) furnishing Lessor with copies of both the
permits and the plans and specifications prior to commencement of the work, and
(iii) compliance with all conditions of said permits and other Applicable
Requirements in a prompt and expeditious manner. Any Alterations or Utility
Installations shall be performed in a workmanlike manner with good and
sufficient materials. Lessee shall promptly upon completion furnish Lessor with
as-built plans and specifications. For work which costs an amount in excess of
one month's Base Rent, Lessor may condition its consent upon Lessee providing a
lien and completion bond in an amount equal to 150% of the estimated cost of
such Alteration or Utility Installation and/or·upon Lessee's posting an
additional Security Deposit with Lessor.
14





















8.3.3    Lessee shall pay, when due, all claims for labor or materials furnished
or alleged to have been furnished to or for Lessee at or for use on the
Premises, which claims are or may be secured by any mechanic's or materialmen's
lien against the Premises or any interest therein. Lessee shall give Lessor not
less than 10 days' notice prior to the commencement of any work in, on or about
the Premises, and Lessor shall have the right to post notices of
non­responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
125% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same.


8.4
Ownership; Removal; Surrender; and Restoration



8.4.1    Subject to Lessor's right to require removal or elect ownership as
hereinafter provided, all Alterations and Utility Installations made by Lessee
shall be the property of Lessee, but considered a part of the Premises. Lessor
may, at any time, elect in writing to be the owner of all or any specified part
of the Lessee Owned Alterations and Utility Installations. Unless otherwise
instructed per Section 8.4.2 hereof, all Lessee Owned Alterations and Utility
Installations shall, at the expiration or termination of this Lease, become the
property of Lessor and be surrendered by Lessee with the Premises.


8.4.2    Lessor, unless otherwise agreed in writing, may require that any or all
Lessee Owned Alterations or Utility Installations be removed by the expiration
or termination of this Lease. Lessor may require the removal at any time of all
or any part of any Lessee Owned Alterations or Utility Installations made
without the required consent.


8.4.3    Lessee shall surrender the Premises by the Expiration Date or any
earlier termination date, with all of the improvements, parts and surfaces
thereof broom clean and free of debris, and in good operating order, condition
and state of repair, ordinary wear and tear excepted. "Ordinary wear and tear''
shall not include any damage or deterioration that would have been prevented by
good maintenance practice. Notwithstanding the foregoing, if this Lease is for
12 months or less, then Lessee shall surrender the Premises in the same
condition as delivered to Lessee on the Start Date with NO allowance for
ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or by any third party with which Lessee has a
contract (except Hazardous Substances which were deposited via underground
migration from areas outside of the Premises) even if such removal would require
Lessee to perform or pay for work that exceeds statutory requirements. Trade
Fixtures shall remain the property of Lessee and shall be removed by Lessee. Any
personal property of Lessee not removed on or before the Expiration Date or any
earlier termination date shall be deemed to have been abandoned by Lessee and
may be disposed of or retained by Lessor as Lessor may desire. The failure by
Lessee to timely vacate the Premises pursuant to this Section 8.4.3 without the
express written consent of Lessor shall constitute a holdover under the
provisions of Section 20.9 below.








15





9.
INSURANCE; INDEMNITY



9.1
Payment of Premiums



The cost of the premiums for the insurance policies to be carried by Lessor
(''Insurance Premiums"), pursuant to Sections 9.2.2, 9.3.1 and 9.3.2 shall be a
Common Area Operating Expense. Premiums for policy periods commencing prior to,
or extending beyond, the term of this Lease shall be prorated to coincide with
the corresponding Start Date or Expiration Date.


9.2
Liability Insurance



9.2.1    Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor, as an
additional insured, against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000. Lessee shall add Lessor and Cypress View Properties, Inc., as
additional insureds by means of an endorsement at least as broad as the
Insurance Service Organization's "Additional Insured­ Managers or Lessors of
Premises" Endorsement. The policy shall not contain any intra-insured exclusions
as between insured persons or organizations, but shall include coverage for
liability assumed under this Lease as an "insured contract" for the performance
of Lessee's indemnity obligations under this Lease. The limits of said insurance
shall not, however, limit the liability of Lessee nor relieve Lessee of any
obligation hereunder. Lessee shall provide an endorsement on its liability
policy(ies) that provides that its insurance shall be primary to and not
contributory with any similar insurance carried by Lessor, whose insurance shall
be considered excess insurance only.


9.2.2    Carried by Lessor. Lessor shall maintain liability insurance as
described in Section 9.2.1, in addition to, and not in lieu of, the insurance
required to be maintained by Lessee. Lessee shall not be named as an additional
insured therein.


9.2.3    Carried by Lessee's Contractors. Unless otherwise agreed to in writing
by Lessor, if Lessee engages a contractor ("Contractor") to perform work on the
Premises, whether such work is a Tenant Improvement, Trade Fixture, Alteration
or otherwise, the Contractor shall procure and maintain for the duration of the
contract, insurance against claims for injuries to persons or damages to the
Premises which may arise from or in connection with the performance of the work
hereunder by the Contractor, his agents, representatives, employees, or
subcontractors. Such insurance shall include Builder's Risk (Course of
Construction) insurance utilizing an "All Risk" (Special Perils) coverage form,
with limits equal to the completed value of the project and no coinsurance
penalty provisions. The Lessor shall be named as Loss Payee for the Builder's
Risk insurance.


9.3
Property Insurance Building, I provements and Rental Value



9.3.1    Lessor shall obtain and keep in force a policy or policies of insurance
in the name of Lessor, with loss payable to Lessor, any ground-lessor, and to
any Lender insuring loss or damage to the Premises. The amount of such insurance
shall be equal to the full insurable replacement cost of the Premises, as the
same shall exist from time to time, or the amount required by any Lender, but in
no event more than the commercially reasonable and available insurable value
thereof. If the coverage is available and commercially appropriate, such policy
or





policies shall insure against all types of direct physical loss or damage
(except the perils of flood and/or earthquake unless required by a Lender),
including coverage for debris removal and the enforcement of any Applicable
Requirements requiring the upgrading, demolition, reconstruction or replacement
of any portion of the Premises as the result of a covered loss. Said policy or
policies shall also contain an agreed valuation provision in lieu of any
coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located.
Lessee Owned Alterations and Utility Installations, Trade Fixtures, and Lessee's
personal property shall be insured by Lessee not by Lessor unless the item in
question has become the property of Lessor under the terms of this Lease.


9.3.2    Lessor shall also obtain and keep in force a policy or policies in the
name of Lessor with loss payable to Lessor and any Lender, insuring the loss of
the full Rent for one year ("Rental Value Insurance"). Said insurance shall
contain an agreed valuation provision in lieu of any coinsurance clause, and the
amount of coverage shall be adjusted annually to reflect the projected Rent
otherwise payable by Lessee, for the next 12-month period.


9.3.3    Lessee shall pay for any increase in the premiums for the property
insurance of the Unit, and for the Common Areas or other buildings in the
Project if said increase is caused by Lessee's acts, omissions, use or occupancy
of the Premises.


9.4
Lessee's Property; Business Interruption Insurance; Worker's Compensation
Insurance



9.4.1    Lessee shall obtain and maintain insurance coverage on all of Lessee's
personal property, Trade Fixtures, and Lessee Owned Alterations and Utility
Installations. Such insurance shall be full replacement cost coverage with a
deductible of not to exceed $2,500 per occurrence. The proceeds from any such
insurance shall be used by Lessee for the replacement of personal property,
Trade Fixtures and Lessee Owned Alterations and Utility Installations.


9.4.2    Lessee shall obtain and maintain loss of income and extra expense
insurance in amounts as will reimburse Lessee for direct or indirect loss of
earnings attributable to all perils commonly insured against by prudent lessees
in the business of Lessee or attributable to prevention of access to the
Premises as a result of such perils.


9.4.3    Lessee shall obtain and maintain Worker's Compensation Insurance in
such amount as may be required by Applicable Requirements. Such policy shall
include a 'Waiver of Subrogation' endorsement. Lessee shall provide Lessor with
a copy of such endorsement along with the certificate of insurance or copy of
the policy required by Section 9.5.


9.4.4    Lessor makes no representation that the limits or forms of coverage of
insurance specified herein are adequate to cover Lessee's property, business
operations or obligations under this Lease.


9.5
Insurance Policies



Insurance required herein shall be by companies maintaining during the policy
term a "General Policyholders Rating" of at least A-, VII, as set forth in the
most current issue of "Best's Insurance Guide", or such other rating as may be
required by a Lender. Lessee shall not do or permit to be done anything which
invalidates the required insurance policies. Lessee shall





provide, prior to the Start Date, certificates with copies of the required
endorsements evidencing the existence and amounts of the required insurance. No
such policy shall be cancelable except after 30 days prior written notice to
Lessor, provided that a policy shall be cancelable after 10 days for non-payment
of premium. Lessee shall, no more than 10 days after the expiration of such
policies, furnish Lessor with evidence of renewals or "insurance binders"
evidencing renewal thereof, or Lessor may order such insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such policies shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fail
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.


9.6
Waiver of Subrogation



Without affecting any other rights or remedies, Lessee and Lessor each hereby
release and relieve the other, and waive their entire right to recover damages
against the other, for loss of or damage to its property arising out of or
incident to the perils required to be insured against herein. The effect of such
releases and waivers is not limited by the amount of insurance carried or
required, or by any deductibles applicable hereto. The Parties agree to have
their respective property damage insurance carriers waive any right to
subrogation that such companies may have against Lessor or Lessee, as the case
may be, so long as the insurance is not invalidated thereby.


9.7
Indemnity



Except for Lessor's gross negligence or willful misconduct, Lessee shall
indemnify, protect, defend and hold harmless the Premises, Lessor and its
agents, Lessor's master or ground lessor, partners and Lenders, from and against
any and all claims, loss of rents and/or damages, liens, judgments, penalties,
attorneys' and consultants' fees, expenses and/or liabilities arising out of,
involving, or in connection with, the use and/or occupancy of the Premises by
Lessee. If any action or proceeding is brought against Lessor by reason of any
of the foregoing matters, Lessee shall upon notice defend the same at Lessee's
expense by counsel chosen by Lessee or its insurer and reasonably satisfactory
to Lessor and Lessor shall cooperate with Lessee in such defense. Lessor need
not have first paid any such claim in order to be defended or indemnified.


9.8
Exemption of Lessor and its Agents from Liability



Notwithstanding the negligence or breach of this Lease by Lessor or its agents,
neither Lessor nor its agents shall be liable under any circumstances for: (i)
injury or damage to the person or goods, wares, merchandise or other property of
Lessee, Lessee's employees, contractors, invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from fire, steam, electricity, gas, water or rain, indoor air quality,
the presence of mold or from the breakage, leakage, obstruction or other defects
of pipes, fire sprinklers, wires, appliances, plumbing, HVAC or lighting
fixtures, or from any other cause, whether the said injury or damage results
from conditions arising upon the Premises or upon other portions of the Project,
or from other sources or places, (ii) any damages arising from any act or
neglect of any other tenant of Lessor or from the failure of Lessor or its
agents to enforce the provisions of any other lease in the Project, or (iii)
injury to Lessee's business or for any loss of income or profit therefrom.
Instead, it is intended that Lessee's sole recourse in the event of such damages
or injury be to file a claim on the insurance policy(ies} that Lessee is
required to maintain pursuant to the provisions of Section 9.


18





9.9    Failure to Provide Insurance


Lessee acknowledges that any failure on its part to obtain or maintain the
insurance required herein will expose Lessor to risks and potentially cause
Lessor to incur costs not contemplated by this Lease, the extent of which will
be extremely difficult to ascertain. Accordingly, for any month or portion
thereof that Lessee does not maintain the required insurance and/or does not
provide Lessor with the required binders or certificates evidencing the
existence of the required insurance, the Base Rent shall be automatically
increased, without any requirement for notice to Lessee, by an amount equal to
15% of the then existing Base Rent or $200, whichever is greater. The parties
agree that such increase in Base Rent represents fair and reasonable
compensation for the additional risk/costs that Lessor will incur by reason of
Lessee's failure to maintain the required insurance. Such increase in Base Rent
shall in no event constitute a waiver of Lessee's Default or Breach (see Section
14.1) with respect to the failure to maintain such insurance, prevent the
exercise of any of the other rights and remedies granted hereunder, nor relieve
Lessee of its obligation to maintain the insurance specified in this Lease.


10.
DAMAGE OR DESTRUCTION



10.1
Definitions



10.1.1    "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in three months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to six month's Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.


10.1.2    "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in three
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to six month's Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.


10.1.3    "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Section 9.3.1, irrespective of any deductible amounts or
coverage limits involved.


10.1.4    "Replacement Cost" shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.


10.1.5    "Hazardous Substance Condition" shall mean the occurrence or discovery
of a condition involving the presence of, or a contamination by, a Hazardous
Substance, in, on, or under the Premises which requires restoration.








19





10.2
Partial Damage - Insured Loss



If a Premises Partial Damage that is an Insured Loss occurs, then Lessor shall,
at Lessor's expense, repair such damage (but not Lessee's Trade Fixtures or
Lessee Owned Alterations and Utility Installations) as soon as reasonably
possible and this Lease shall continue in full force and effect; provided,
however, that Lessee shall, at Lessor's election, make the repair of any damage
or destruction the total cost to repair of which is $10,000 or less, and, in
such event, Lessor shall make any applicable insurance proceeds available to
Lessee on a reasonable basis for that purpose. Notwithstanding the foregoing, if
the required insurance was not in force or the insurance proceeds are not
sufficient to affect such repair, the Insuring Party shall promptly contribute
the shortage in proceeds as and when required to complete said repairs. In the
event, however, such shortage was· due to the fact that, by reason of the unique
nature of the improvements, full replacement cost insurance coverage was not
commercially reasonable and available, Lessor shall have no obligation to pay
for the shortage in insurance proceeds or to fully restore the unique aspects of
the Premises unless Lessee provides Lessor with the funds to cover same, or
adequate assurance thereof, within 10 days following receipt of written notice
of such shortage and request therefor. If Lessor receives said funds or adequate
assurance thereof within said 10 day period, the party responsible for making
the repairs shall complete them as soon as reasonably possible and this Lease
shall remain in full force and effect. If such funds or assurance are not
received, Lessor may nevertheless elect by written notice to Lessee within 10
days thereafter to: (i) make such restoration and repair as is commercially
reasonable with Lessor paying any shortage in proceeds, in which case this Lease
shall remain in full force and effect, or have this Lease terminate 30 days
thereafter. Lessee shall not be entitled to reimbursement of any funds
contributed by Lessee to repair any such damage or destruction. Premises Partial
Damage due to flood or earthquake shall be subject to Section 10.3,
notwithstanding that there may be some insurance coverage, but the net proceeds
of any such insurance shall be made available for the repairs if made by either
Party.


10.3
Partial Damage - Uninsured Loss



If a Premises Partial Damage that is not an Insured Loss occurs, unless caused
by a negligent or willful act of Lessee (in which event Lessee shall make the
repairs at Lessee's expense), Lessor may either: (i) repair such damage as soon
as reasonably possible at Lessor's expense, in which event this Lease shall
continue in full force and effect, or (ii) terminate this Lease by giving
written notice to Lessee within 30 days after receipt by Lessor of knowledge of
the occurrence of such damage. Such termination shall be effective 60 days
following the date of such notice. In the event Lessor elects to terminate this
Lease, Lessee shall have the right within 10 days after receipt of the
termination notice to give written notice to Lessor of Lessee's commitment to
pay for the repair of such damage without reimbursement from Lessor. Lessee
shall provide Lessor with said funds or satisfactory assurance thereof within 30
days after making such commitment. In such event this Lease shall continue in
full force and effect, and Lessor shall proceed to make such repairs as soon as
reasonably possible after the required funds are available. If Lessee does not
make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.


10.4
Total Destruction



Notwithstanding any other provision hereof, if a Premises Total Destruction
occurs, this Lease shall terminate 60 days following such Destruction. If the
damage or destruction was caused by the


20





















gross negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee, except as provided in Section 9.6.


10.5
Damage Near End of Term



lf at any time during the last six months of this Lease there is damage for
which the cost to repair exceeds one month's Base Rent, whether or not an
Insured Loss, Lessor may terminate this Lease effective 60 days following the
date of occurrence of such damage by giving a written termination notice to
Lessee within 30 days after the date of occurrence of such damage.
Notwithstanding the foregoing, if Lessee at that time has an exercisable option
to extend this Lease or to purchase the Premises, then Lessee may preserve this
Lease by, (a) exercising such option and (b) providing Lessor with any shortage
in insurance proceeds (or adequate assurance thereof) needed to make the repairs
on or before the earlier of (i) the date which is 1O days after Lessee's receipt
of Lessor's written notice purporting to terminate this Lease, or (ii) the day
prior to the date upon which such option expires. If Lessee duly exercises such
option during such period and provides Lessor with funds (or adequate assurance
thereof) to cover any shortage in insurance proceeds, Lessor shall, at Lessor's
commercially reasonable expense, repair such damage as soon as reasonably
possible and this Lease shall continue in full force and effect. If Lessee fails
to exercise such option and provide such funds or assurance during such period,
then this Lease shall terminate on the date specified in the termination notice
and Lessee's option shall be extinguished.


10.6
Abatement of Rent; Lessee's Remedies



10.6.1    In the event of Premises Partial Damage or Premises Total Destruction
or a Hazardous Substance Condition for which Lessee is not responsible under
this Lease, the Rent payable by Lessee for the period required for the repair,
remediation or restoration of such damage shall be abated in proportion to the
degree to which Lessee's use of the Premises is impaired, but not to exceed the
proceeds received from the Rental Value Insurance. All other obligations of
Lessee hereunder shall be performed by Lessee, and Lessor shall have no
liability for any such damage, destruction, remediation, repair or restoration
except as provided herein.


10.6.2    If Lessor is obligated to repair or restore the Premises and does not
commence, in a substantial and meaningful way, such repair or restoration within
90 days after such- obligation shall accrue, Lessee may, at any time prior to
the commencement of such repair or restoration, give written notice to Lessor
and to any Lenders of which Lessee has actual notice, of Lessee's election to
terminate this Lease on a date not less than 60 days following the giving of
such notice. If Lessee gives such notice and such repair or restoration is not
commenced within 30 days thereafter, this Lease shall terminate as of the date
specified in said notice. If the repair or restoration is commenced within such
30 days, this ease shall continue in full force and effect. "Commence" shall
mean either the unconditional authorization of the preparation of the required
plans, or the beginning of the actual work on the Premises, whichever first
occurs.


10.7
Termination; Advance Payments



Upon termination of this Lease pursuant to Section 6.2.7 or Section 1O, an
equitable adjustment shall be made concerning advance Base Rent and any other
advance payments made by Lessee to Lessor. Lessor shall, in addition, return to
Lessee so much of Lessee's Security Deposit as has not been, or is not then
required to be, used by Lessor.




21





11.
REAL PROPERTY TAXES



11.1
Definition of "Real Property Taxes"



As used herein, the term "Real Property Taxes" shall include any form of
assessment; real estate, general, special, ordinary or extraordinary, or rental
levy or tax (other than inheritance, income or estate taxes); improvement bond;
and/or license fee imposed upon or levied against any legal or equitable
interest of Lessor in the Project, Lessor's right to other income therefrom,
and/or Lessor's business of leasing, by any authority having the direct or
indirect power to tax and where the funds are generated with reference to the
Project address and where the proceeds so generated are to be applied by the
city, county or other local taxing authority of a jurisdiction within which the
Project is located. The term "Real Property Taxes" shall also include any tax,
fee, levy, assessment or charge, or any increase therein: (i) imposed by reason
of events occurring during the term of this Lease, including but not limited to,
a change in the ownership of the Project, (ii) a change in the improvements
thereon, and/or (iii) levied or assessed on machinery or equipment provided by
Lessor to Lessee pursuant to this Lease. In calculating Real Property Taxes for
any calendar year, the Real Property Taxes for any real property tax year shall
be included in the calculation of Real Property Taxes for such calendar year
based upon the number of days which such calendar year and tax year have in
common.


11.2
Payment of Taxes



Except as otherwise provided in Section 11.3, Lessor shall pay the Real Property
Taxes applicable to the Project, and said payments shall be included in the
calculation of Common Area Operating Expenses in accordance with the provisions
of Section 4.2.


11.3
Additional Improvements



Common Area Operating Expenses shall not include Real Property Taxes specified
in the tax assessor's records and work sheets as being caused by additional
improvements placed upon the Project by other lessees or by Lessor for the
exclusive enjoyment of such other lessees. Notwithstanding Section 11.2 hereof,
Lessee shall, however, pay to Lessor at the time Common Area Operating Expenses
are payable under Section 4.2, the entirety of any increase in Real Property
Taxes if assessed solely by reason of Alterations, Trade Fixtures or Utility
Installations placed upon the Premises by Lessee or at Lessee's request or by
reason of any alterations or improvements to the Premises made by Lessor
subsequent to the execution of this Lease by the Parties.


11.4
Joint Assessment



If the Premises is not separately assessed Real Property Taxes allocated to the
Premises shall be an equitable proportion of the Real Property Taxes for all of
the land and improvements included within the tax parcel assessed, such
proportion to be determined by Lessor from the respective valuations assigned in
the assessor's work sheets or such other information as may be reasonably
available. Lessor's reasonable determination thereof, in good faith, shall be
conclusive.


11.5
Personal Property Taxes



Lessee shall pay prior to delinquency all taxes assessed against and levied upon
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all personal
22





property of Lessee contained in the Premises. When possible, Lessee shall cause
its Lessee Owned Alterations and Utility Installations, Trade Fixtures,
furnishings, equipment and all other personal property to be assessed and billed
separately from the real property of Lessor. If any of Lessee's said property
shall be assessed with Lessor's real property, Lessee shall pay Lessor the taxes
attributable to Lessee's property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee's property.


12.
UTILITIES AND SERVICES



Lessee shall pay for all water, gas, heat, light, power, telephone, trash
disposal and other utilities and services supplied to the Premises, together
with any taxes thereon. Notwithstanding the provisions of Section 4.2, if at any
time in Lessor's sole judgment, Lessor determines that Lessee is using a
disproportionate amount of water, electricity or other commonly metered
utilities, or that Lessee is generating such a large volume of trash as to
require an increase in the size of the trash receptacle and/or an increase in
the number of times per month that it is emptied, then Lessor may increase
Lessee's Base Rent by an amount equal to such increased costs. There shall be no
abatement of Rent and Lessor shall not be liable in any respect whatsoever for
the inadequacy, stoppage, interruption or discontinuance of any utility or
service due to riot, strike, labor dispute, breakdown, accident, repair or other
cause beyond Lessor's reasonable control or in cooperation with governmental
request or directions.


13.
ASSIGNMENT AND SUBLETTING



13.1
Lessor's Consent Required



13.1.1    Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, "assign or assignment") or sublet all or any
part of Lessee's interest in this Lease or in the Premises without Lessor's
prior written consent, which shall not be unreasonably withheld or delayed.


13.1.2    Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change in the control of Lessee shall constitute an
assignment requiring consent. The transfer, on a cumulative basis, of 50% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.


13.1.3    The involvement of Lessee or its assets in any transaction, or series
of transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. "Net Worth of
Lessee" shall mean the net worth of Lessee established under generally accepted
accounting principles.


13.1.4    An assignment or subletting without consent shall, at Lessor's option,
be a Default curable after notice per Section 14.4, or a noncurable Breach. If
Lessor elects to treat such unapproved assignment or subletting as a noncurable
Breach, Lessor may, upon 30 days written notice, terminate the attempted
assignment or sublease and Lessee shall then remain liable for all of its
obligations under this Lease, unless otherwise agreed by Lessor.





13.1.5    Lessee's remedy for any breach of Section 13.1 by Lessor shall be
limited to compensatory damages and/or injunctive relief.


13.1.6    Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.


13.1.7    Notwithstanding the foregoing, allowing a de minimis portion of the
Premises, i.e., 20 square feet or less, to be used by a third-party vendor in
connection with the installation, for example, of a vending machine or priority
mail box, shall not constitute a subletting.


13.2
Terms and Conditions Applicable to Assignment and Subletting



13.2.1    Regardless of Lessor's consent, no assignment or subletting shall: {i)
be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary responsibility of Lessee
for the payment of Rent or for the performance of any other obligations to be
performed by Lessee.


13.2.2    Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.


13.2.3    Lessor's consent to any assignment or subletting shall not constitute
a consent to any subsequent assignment or subletting.


13.2.4    In the event of any Default or Breach by Lessee, Lessor may proceed
directly against Lessee or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor's remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.


13.2.5    Each request for consent to an assignment or subletting shall be in
writing, accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor's considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Section 20.18)


13.2.6    Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.


13.2.7    Lessor's consent to any assignment or subletting shall not transfer to
the assignee or sublessee any Option granted to the original Lessee by this
Lease unless such transfer is specifically consented to by Lessor in writing.
(See Section 19.1.)





13.2.8    If Lessee assigns and/or sublets any portion(s) of its interest in
this Lease or in the Premises with Lessor's consent, any consideration received
by Lessee for said assignment and/or subletting, after deducting any real estate
broker's commissions incurred solely for the purpose of and in connection with
the assignment or subletting, shall be divided equally with Lessor to the extent
it exceeds the consideration due Lessor from Lessee under this Lease ("Net Rent
Premium"). The amount due Lessor shall be paid to Lessor within ten (1O) days
after its receipt by Lessee. Lessee shall act as Lessor's agent in collecting
such amounts from any such assignee or sublessee.


13.3
Additional Terms and Conditions Applicable to Subletting



The following terms and conditions shall apply to any subletting by Lessee of
all or any part of the Premises and shall be deemed included in all subleases
under this Lease whether or not expressly incorporated therein:


13.3.1    Lessee hereby assigns and transfers to Lessor all of Lessee's interest
in all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee's obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee's obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee's then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee for any failure of Lessee to perform and comply with any of Lessee's
obligations to such sublessee. Lessee hereby irrevocably authorizes and directs
any such sublessee, upon receipt of a written notice from Lessor stating that a
Breach exists in the performance of Lessee's obligations under this Lease, to
pay to Lessor all Rent due and to become due under the sublease. Sublessee shall
rely upon any such notice from Lessor and shall pay all Rents to Lessor without
any obligation or right to inquire as to whether such Breach exists,
notwithstanding any claim from Lessee to the contrary.


13.3.2    In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.


13.3.3    Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.


13.3.4    No sublessee shall further assign or sublet all or any part of the
Premises without Lessor's prior written consent.


13.3.5    Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period, if any, specified in such notice. The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.





14.
DEFAULT; BREACH; REMEDIES



14.1
Default; Breach



A "Default" is defined as a failure by the Lessee to comply with or perform any
of the terms, covenants, conditions or Rules and Regulations under this Lease. A
"Breach" is defined as the occurrence of one or more of the following Defaults,
and the failure of Lessee to cure such Default within any applicable grace
period:


14.1.1    The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security, or where the
coverage of the property insurance described in Section 9.3 is jeopardized as a
result thereof, or without providing reasonable assurances to minimize potential
vandalism.


14.1.2    The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due; or the failure of Lessee to provide reasonable evidence of
insurance or surety bond, or to fulfill any obligation under this Lease which
endangers or threatens life or property, where such failure continues for a
period of five business days following written notice to Lessee. THE ACCEPTANCE
BY LESSOR OF A PARTIAL PAYMENT OF RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE
A WAIVER OF ANY OF LESSOR'S RIGHTS, INCLUDING LESSOR'S RIGHT TO RECOVER
POSSESSION OF THE PREMISES.


14.1.3    The failure of Lessee to allow Lessor and/or its agents access to the
Premises, the commission of waste, an act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of three business days following written notice to
Lessee.


14.1.4    The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate or financial statements, (v) a requested subordination, (vi) any
document requested under Section 20.21, (vii) material data safety sheets
(MSDS), or (viii) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.


14.1.5    A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Section 2.9 hereof,
other than those described in Sections 14.1.1, 14.1.2, 14.1.3 or 14.1.4, above,
where such Default continues for a period of 30 days after written notice;
provided, however, that if the nature of Lessee's Default is such that more than
30 days are reasonably required for its cure, then it shall not be deemed to be
a Breach if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.


14.1.6    The occurrence of any of the following events: (i) the making of any
general arrangement or assignment for the benefit of creditors; (ii) becoming a
"debtor'' as defined in 11
U.S.C. § 101 or any successor statute thereto (unless, in the case of a petition
filed against
Lessee, the same is dismissed within 60 days); (iii) the appointment of a
trustee or receiver to take possession of substantially all of Lessee's assets
located at the Premises or of Lessee's interest in this Lease, where possession
is not restored to Lessee within 30 days; or (iv) the attachment, execution or
other judicial seizure of substantially all of Lessee's assets located at





the Premises or of Lessee's interest in this Lease, where such seizure is not
discharged within 30 days; provided, however, in the event that any provision of
this subsection is contrary to any applicable law, such provision shall be of no
force or effect, and not affect the validity of the remaining provisions.


14.1.7    The discovery that any financial statement of Lessee given to Lessor
was materially false.


14.2
Remedies



If Lessee fails to perform any of its affirmative duties or obligations, within
30 days (see Section 14.1.5) after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee's behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an invoice
therefor. In the event of a Breach, Lessor may, with or without further notice
or demand, and without limiting Lessor in the exercise of any right or remedy
which Lessor may have by reason of such Breach:


14.2.1    Terminate Lessee's right to possession of the Premises by any lawful ·
means, in which case this Lease shall terminate and Lessee shall immediately
surrender possession to Lessor. In such event Lessor shall be entitled to
recover from Lessee: (i) the unpaid Rent which had been earned at the time of
termination; (ii) the worth at the time of award of the amount by which the
unpaid rent which would have been earned after termination until the time of
award exceeds the amount of such rental loss that the Lessee proves could have
been reasonably avoided; (iii) the worth at the time of award of the amount by
which the unpaid rent for the balance of the term after the time of award
exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv} any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee's failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
demolition and alteration of the Premises, reasonable attorneys' fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. Efforts by Lessor to mitigate
damages caused by Lessee's Breach of this Lease shall not waive Lessor's right
to recover any damages to which Lessor is otherwise entitled. If termination of
this Lease is obtained through the provisional remedy of unlawful detainer,
Lessor shall have the right to recover in such proceeding any unpaid Rent and
damages as are recoverable therein, or Lessor may reserve the right to recover
all or any part thereof in a separate suit. If a notice and grace period
required under Section 14.1 was not previously given, a notice to pay rent or
quit, or to perform or quit given to Lessee under the unlawful detainer statute
shall also constitute the notice required by Section 14.1. In such case, the
applicable grace period required by Section 14.1 and the unlawful detainer
statute shall run concurrently, and the failure of Lessee to cure the Default
within the greater of the two such grace periods shall constitute both an
unlawful detainer and a Breach of this Lease entitling Lessor to the remedies
provided for in this Lease and/or by said statute.






14.2.2    Continue the Lease and Lessee's right to possession and recover the
Rent as it becomes due, in which event Lessee may sublet or assign, subject only
to reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.


27





















14.2.3    Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.


14.3
Inducement Recapture



Any agreement for free or abated rent or other charges, or for the giving or
paying by Lessor to or for Lessee of any cash or other bonus, inducement or
consideration for Lessee's entering into this Lease, all of which concessions
are hereinafter referred to as "Inducement Provisions", shall be deemed
conditioned upon Lessee's full and faithful performance of all of the terms,
covenants and conditions of this Lease. Upon Breach of this Lease by Lessee, any
such Inducement Provision shall automatically be deemed deleted from this Lease
and of no further force or effect, and any rent, other charge, bonus, inducement
or consideration theretofore abated, given or paid by Lessor under such an
Inducement Provision shall be immediately due and payable by Lessee to Lessor,
notwithstanding any subsequent cure of said Breach by Lessee. The acceptance by
Lessor of rent or the cure of the Breach which initiated the operation of this
section shall not be deemed a waiver by Lessor of the provisions of this section
unless specifically so stated in writing by Lessor at the time of such
acceptance.


14.4
Late Charges



Lessee hereby acknowledges that late payment by Lessee of Rent will cause Lessor
to incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges, and late charges which may be imposed upon
Lessor by any Lender. Accordingly, if any Rent shall not be received by Lessor
within five days after such amount shall be due, then, without any requirement
for notice to Lessee, Lessee shall immediately pay to Lessor a one-time late
charge equal to 5% of each such overdue amount or $100, whichever is greater.
The parties hereby agree that such late charge represents a fair and reasonable
estimate of the costs Lessor will incur by reason of such late payment.
Acceptance of such late charge by Lessor shall in no event constitute a waiver
of Lessee's Default or Breach with respect to such overdue amount, nor prevent
the exercise of any of the other rights and remedies granted hereunder. In the
event that a late charge is payable hereunder, whether or not collected, for
three consecutive installments of Base Rent, then notwithstanding any provision
of this Lease to the contrary, Base Rent shall, at Lessor's option, become due
and payable quarterly in advance.


14.5
Interest



Any monetary payment due Lessor hereunder, other than late charges, not received
by Lessor when due shall bear interest from the 31st day after it was due. The
interest ("Interest") charged shall be computed at the rate of 10% per annum but
shall not exceed the maximum rate allowed by law. Interest is payable in
addition to the potential late charge provided for in Section 14.4.


14.6
Breach by Lessor



14.6.1    Lessor shall not be deemed in breach of this Lease unless Lessor fails
within a reasonable time to perform an obligation required to be performed by
Lessor. For purposes of this Section, a reasonable time shall in no event be
less than 30 days after receipt








28





by Lessor, and any Lender whose name and address shall have been furnished to
Lessee in writing for such purpose, of written notice specifying wherein such
obligation of Lessor has not been performed; provided, however, that if the
nature of Lessor's obligation is such that more than 30 days are reasonably
required for its performance, then Lessor shall not be in breach if performance
is commenced within such 30 day period and thereafter diligently pursued to
completion.


14.6.2    In the event that neither Lessor nor Lender cures said breach within
30 days after receipt of said notice, or if having commenced said cure they do
not diligently pursue it to completion, then Lessee may elect to cure said
breach at Lessee's expense and offset from Rent the actual and reasonable cost
to perform such cure, provided however, that such offset shall not exceed an
amount equal to the greater of one month's Base Rent or the Security Deposit,
reserving Lessee's right to reimbursement from Lessor for any such expense in
excess of such offset. Lessee shall document the cost of said cure and supply
said documentation to Lessor.


15.
CONDEMNATION



15.1
Effect on Lease



If all of the Premises, is taken under the power of eminent domain or sold under
the threat of the exercise of said power ("Condemnation"), this Lease shall
terminate as of the date the condemning authority takes title or possession,
whichever first occurs. If title to a portion of the Premises or the land on
which the Premises are located is taken by Condemnation, and the remainder will
not, in Lessor's reasonable judgment, after consultation with Lessee, be
suitable for Lessee's continued use for the purposes permitted by this Lease,
this Lease shall terminate as of the date the condemning authority takes title
or possession, whichever first occurs, provided that Lessor gives written notice
of such termination to Lessee no later than thirty {30) days after the date of
such taking. If title to a portion of the Premises or the land on which the
Premises are located is taken by Condemnation, and the remainder will, in
Lessor's reasonable judgment (after consultation with Lessee), be suitable for
Lessee's continued use for the purposes permitted by this Lease, then Lessor
shall repair the damage caused by the partial taking, if any, and this Lease
shall not terminate and shall remain in full force and effect as to the portion
of the Premises remaining, except that the Base Rent payable hereunder shall be
reduced in proportion to the reduction in utility of the Premises caused by such
Condemnation. Lessee acknowledges and agrees that a change in access to the land
on which the Premises are located or minor adjustments to parking, shall not
constitute a taking and shall not entitle Lessee to any reduction in Base Rent.


15.2
Allocation of Condemnation Award



Lessee hereby assigns to Lessor its interest, if any, in any award which may be
made as a result of any Condemnation, without regard to whether this Lease is
terminated, except for any apportionment that directly applies to, or any
separate award made to Lessee for Lessee's tenant improvements, moving costs or
loss of Lessee's business goodwill. Any condemnation award(s) and/or payment(s)
for the taking or damaging of all or any portion of the Premises under the power
of eminent domain, or any payment made under threat of the exercise of such
power, shall be the sole and exclusive property of Lessor, whether such award
shall be made as compensation for the taking of all or any portion of the
Premises or any portion of the land on which the Premises are located,
diminution in value of the leasehold (including without limitation any "bonus
value" of the Lease}, the value of the part taken, or for severance damages;
provided, however, that Lessee shall be entitled to any apportionment that
directly applies to, or any compensation separately awarded for Lessee's tenant
improvements, relocation expenses and/or loss of business goodwill. All
"improvements pertaining to the realty" as defined in the Eminent Domain Law
(Code of Civil Procedure sections 1230.10 et seq.), which Lessee specifically
acknowledges and agrees shall include without limitation Alterations and Utility
Installations made to the Premises by Lessee, and all fixtures that cannot be




29





Alterations and Utility Installations made to the Premises by Lessee, and all
fixtures that cannot be removed without doing material damage to the Premises,
shall, for purposes of Condemnation, be considered the property of the Lessor
and Lessor shall be entitled to any and all compensation which is payable
therefor.


16.
CONFIDENTIAL INFORMATION, INDEMNITIES OF RELATIONSHIPS



16.1
Confidential Information



Lessor and Lessee acknowledge that this Lease, and all material information
exchanged during the negotiations related to this Lease, is confidential
information, including, but not limited to: the existence and content of this
Lease, the Lessee's financial statements, the identity of the brokers, and all
written, printed, graphic, or electronic information furnished by any party
(collectively, "Confidential Information"). Except to the extent disclosure is
required by law, including the Securities and Exchange Commission, NASDAQ or
other public company regulatory body, the parties shall keep all Confidential
Information in strict confidence, and shall not disclose any Confidential
Information to any third party other than Lessee's or Lessor's independent
auditors, financial and legal advisors, those selected to review Common Area
Operating Expenses and taxes, and legal and space-planning consultants;
provided, however, that Lessee may disclose the terms to prospective subtenants
or assignees. No Confidential Information or other information regarding this
Lease shall be reported or otherwise released. This provision shall survive the
termination or expiration of this Lease, for a period of no less than one year.


16.2
Indemnities



Lessee and Lessor do each hereby agree to indemnify, protect, defend and hold
the other harmless from and against liability for compensation or charges which
may be claimed by any broker other than those set forth in Section 1.12, finder
or other similar party by reason of any dealings or actions of the indemnifying
Party, including any costs, expenses, attorneys' fees reasonably incurred with
respect thereto.


17.
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS



17.1
Obligation to Provide Estoppal Certificate



Each Party (as "Responding Party") shall within 1O days after written notice
from the other Party (the "Requesting Party") execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the "Estoppel
Certificate" form attached hereto as Exhibit D, plus such additional
information, confirmation and/or statements as may be reasonably requested by
the Requesting Party.


17.2
Remedies for Failure to Provide Estoppel Certificate.



If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10-day period, the Requesting Party may execute an
Estoppal Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and if
Lessor is the Requesting Party, not more than one month's rent has been paid in
advance. Prospective purchasers and encumbrancers may rely upon the Requesting
Party's Estoppel Certificate, and the Responding Party shall be estopped from
denying the truth of the facts contained in said Certificate. In addition,
Lessee acknowledges that any failure on its part to provide such an Estoppel
Certificate will expose Lessor to risks and potentially cause Lessor to incur
costs not contemplated by this Lease, the extent of which will be extremely
difficult to ascertain. Accordingly, should the Lessee fail to execute and/or
deliver a requested Estoppel Certificate in a timely fashion the monthly Base
Rent shall be automatically increased, without any requirement for notice to
Lessee, by an amount equal to 5% of the then existing Base Rent or $100,
whichever is greater until such time as the Estoppel Certificate is executed and
delivered. The Parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/costs that Lessor will incur by
reason of Lessee's failure to provide the Estoppel Certificate. Such increase in
Base Rent shall in no event constitute a waiver of Lessee's Default or Breach
with respect to the failure to provide the Estoppel Certificate nor prevent the
exercise of any of the other rights and remedies granted hereunder.


17.3
Additional Provisions Regarding Lessor Finance, Refinance or Sale of Premises



If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee shall within 10 days after written notice from Lessor deliver to
any potential lender or purchaser designated by Lessor such financial statements
as may be reasonably required by such lender or purchaser, including but not
limited to Lessee's financial statements for the past three years. All such
financial statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.


18.
SUBORDINATION; ATTORNMENT; NON-DISTURBANCE



18.1
Subordination



This Lease and any Option granted hereby shall be subject and subordinate to any
ground lease, mortgage, deed of trust, or other hypothecation or security device
(collectively, "Security Device"), now or hereafter placed upon the Premises, to
any and all advances made on the security thereof, and to all renewals,
modifications, and extensions thereof. Lessee agrees that the holders of any
such Security Devices (in this Lease together referred to as "Lender") shall
have no liability or obligation to perform any of the obligations of Lessor
under this Lease. Any Lender may elect to have this Lease and/or any Option
granted hereby superior to the lien of its Security Device by giving written
notice thereof to Lessee, whereupon this Lease and such Options shall be deemed
prior to such Security Device, notwithstanding the relative dates of the
documentation or recordation thereof.


18.2
Attornment



In the event that Lessor transfers title to the Premises, or the Premises are
acquired by another upon the foreclosure or termination of a Security Device to
which this Lease is subordinated (i) Lessee shall, subject to the
non-disturbance provisions of Section 18.3, attorn to such new owner, and upon
request, enter into a new lease, containing all of the terms and provisions of
this Lease, with such new owner for the remainder of the term hereof, or, at the
election of the new owner, this Lease will automatically become a new lease
between Lessee and such, new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor's obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month's rent, or (d) be liable for the return of any security
deposit paid to any prior lessor which was not paid or credited to such new
owner.





18.3
Non-Disturbance



With respect to Security Devices entered into by Lessor after the execution of
this Lease, Lessee's subordination of this Lease shall be subject to receiving a
commercially reasonable non­disturbance agreement (a "Non-Disturbance
Agreement"). from the Lender which Non­ Disturbance Agreement provides that
Lessee's possession of the Premises, and this Lease, including any options to
extend the term hereof, will not be disturbed so long as Lessee is not in Breach
hereof and attorns to the record owner of the Premises.


18.4
Self-Executing



The agreements contained in this Section 18 shall be effective without the
execution of any further documents; provided, however, that, upon written
request from Lessor or a Lender in connection with a sale, financing or
refinancing of the Premises, Lessee and Lessor shall execute such further
writings as may be reasonably required to separately document any subordination,
attornment and/or Non-Disturbance Agreement provided for herein.


19.
OPTIONS



19.1
General Provisions Applicable to Options



19.1.1    "Option" shall mean: (a) the right to extend or reduce the term of or
renew this Lease or to extend or reduce the term of or renew any lease that
Lessee has on other property of Lessor; (b) the right of first refusal or first
offer to lease either the Premises or other property of Lessor; (c) the right to
purchase, the right of first offer to purchase or the right of first refusal to
purchase the Premises or other property of Lessor.


19.1.2    Any Option granted to Lessee in this Lease is personal to the original
Lessee, and cannot be assigned or exercised by anyone other than said original
Lessee and only while the original Lessee is in full possession of the Premises
and, if requested by Lessor, with Lessee certifying that Lessee has no intention
of thereafter assigning or subletting.


19.1.3    In the event that Lessee has any multiple Options to extend or renew
this Lease, a later Option cannot be exercised unless the prior Options have
been validly exercised.


19.2
Effect of Default on Options



19.2.1    Lessee shall have no right to exercise an Option: (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent that is then due
is unpaid (without regard to whether notice thereof is given Lessee), (iii)
during the time Lessee is in Breach of this Lease, or (iv) in the event that
Lessee has been given three or more notices of separate Default, whether or not
the Defaults are cured, during the 12 month period immediately preceding the
exercise of the Option.





19.2.2    The period of time within which an Option may be exercised shall not
be extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Section 19.2.1.


19.2.3    An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due (without any necessity of Lessor to give notice thereof), or (ii) if
Lessee commits a Breach of this Lease.


19.3
Option Exercise Procedures



19.3.1    If Lessee elects to exercise an Option, it shall do so by delivery of
written notice of such election to Lessor not less than six (6) and no more than
the twelve (12) months prior to the expiration date of the Original Term or
extension period, as applicable.


19.3.2    The Base Rent and method of annual increases thereto for the extension
period shall be the then fair market rental rate and method for annual increases
for comparable space in the area.


19.3.3    The fair market rental and method for annual increases shall be
mutually agreed upon by Lessor and Lessee within thirty (30) days after Lessor's
receipt of Lessee's written notice of the exercise of the Option (the "Agreement
Period").


19.3.4    If Lessor and Lessee are unable to so agree within the Agreement
Period, each shall select an appraiser and, within fifteen (15) days after the
expiration of the Agreement Period, shall notify the other of the name, business
address and telephone number of the appraiser so selected. Said two (2}
appraisers shall, within thirty (30) days after the expiration of the Agreement
Period, jointly select a third appraiser and shall notify Lessor and Lessee of
the name, business address and telephone number of said appraiser. Each of the
three (3) appraisers shall, within forty-five (45) days after expiration of the
Agreement Period, make a good faith determination of the then fair market rental
rate of the Premises and the method for annual increases in said rate and shall
notify Lessor, Lessee, and each other appraiser of such determinations. If all
appraisers do not agree on the fair market rental rate and method for annual
increases, the common decision of two (2) of them shall be determinative. If two
(2) of the three (3) appraisers are unable to so agree, the fair market rental
rate that is neither the highest nor lowest of the three (3) determinations
shall be the Base Rent and the method for annual increases shall be the method
specified by the appraiser whose determination of fair market rental is used.
Notwithstanding anything to the contrary in this Lease, Base Rent during an
extension period shall not be less than Base Rent in effect for the last year of
the Original Term or, if applicable, the extension period then ending.


19.3.5    Lessor and Lessee shall each cooperate with all reasonable requests by
any of the appraisers in order to assist the appraisers in the timely
performance of their duties hereunder. To be eligible to serve as an appraiser,
one must be a licensed real estate broker in California with a minimum of five
(5) years continuous experience in the leasing of similar space in the area, and
must be actively engaged in such activity at the time of his or her selection.


Lessor and Lessee shall each pay the fees and expenses of its own appraiser and
one­ half (1/2) of the fees and expenses of the third appraiser.





20.
MISCELLANEOUS PROVISIONS



20.1
Definition of Lessor



The term "Lessor'' as used herein shall mean the owner or owners at the time in
question of the fee title to the Premises, or, if this is a sublease, of the
Lessee's interest in the prior lease. In the event of a transfer of Lessor's
title or interest in the Premises or this Lease, Lessor shall deliver to the
transferee or assignee (in cash or by credit) any unused Security Deposit held
by Lessor. Upon such transfer or assignment and delivery of the Security
Deposit, as aforesaid, the prior Lessor shall be relieved of all liability with
respect to the obligations and/or covenants under this Lease thereafter to be
performed by the Lessor. Subject to the foregoing, the obligations and/or
covenants in this Lease to be performed by the Lessor shall be binding only upon
the Lessor as hereinabove defined.


20.2
Severability



The invalidity of any provision of this Lease, as determined by a court of
competent jurisdiction, shall in no way affect the validity of any other
provision hereof.


20.3
Days



Unless otherwise specifically indicated to the contrary, the word "days" as used
in this Lease shall mean and refer to calendar days.


20.4
Limitation on Liability



The obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, or its partners, members, directors, officers or
shareholders, and Lessee shall only look to the owner of the Premises, for the
satisfaction of any liability of Lessor with respect to this Lease, and shall
not seek recourse against Lessor's partners, members, directors, officers or
shareholders, or any of their personal assets for such satisfaction.


20.5
Time of Essence



Time is of the essence with respect to the performance of all obligations to be
performed or observed by the Parties under this Lease.


20.6
No Prior or Other Agreements



This Lease contains all agreements between the Parties with respect to any
matter mentioned herein, and no other prior or contemporaneous agreement or
understanding shall be effective. Lessor and Lessee each represents and warrants
to the other that it has made, and is relying solely upon, its own investigation
as to the nature, quality, character and financial responsibility of the other
Party to this Lease and as to the use, nature, quality and character of the
Premises.


20.7
Notices



20.7.1
All notices required or permitted by this Lease or applicable law shall be in
writing and may be delivered in person (by hand or by courier), sent by regular,
certified or registered mail or U.S. Postal Service Express Mail, with postage
prepaid, or as an attachment to an email or other electronic




transmission to two or more members or officers of a Party, and shall be deemed
sufficiently given if served in a manner specified in this Section 20.7. The
addresses noted adjacent to a Party's signature on this Lease shall be that
Party's address for delivery or mailing of notices. Either Party may by written
notice to the other specify a different address for notice, except that upon
Lessee's taking possession of the Premises, the Premises shall constitute
Lessee's address for notice. A copy of all notices to Lessor shall be
concurrently transmitted o such party or parties at such addresses as Lessor may
from time to time hereafter designate in writing.


20.7.2    Any notice sent by registered or certified mail, return receipt
requested, shall be deemed given on the date of delivery shown on the receipt
card, or if no delivery date is shown, the postmark thereon. If sent by regular
mail the notice shall be deemed given 72 hours after the same is addressed as
required herein and mailed with postage prepaid. Notices delivered by United
States Express Mail or overnight courier that guarantees next day delivery shall
be deemed given 24 hours after delivery of the same to the Postal Service or
courier. Notices transmitted by electronic transmission or similar means shall
be deemed delivered upon telephone confirmation of receipt (confirmation report
from fax machine is sufficient), provided a copy is also delivered via delivery
or mail. If notice is received on a Saturday, Sunday or legal holiday, it shall
be deemed received on the next business day.


20.8
Waivers



20.8.1    No waiver by Lessor of the Default or Breach of any term, covenant or
condition hereof by Lessee, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any subsequent Default or Breach by Lessee of the
same or of any other term, covenant or condition hereof. Lessor's consent to, or
approval of, any act shall not be deemed to render unnecessary the obtaining of
Lessor's consent to, or approval of, any subsequent or similar act by Lessee, or
be construed as the basis of an estoppel to enforce the provision or provisions
of this Lease requiring such consent.


20.8.2    The acceptance of Rent by Lessor shall not be a waiver of any Default
or Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account
of monies or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, and such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.


20.8.3    THE. PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH
REGARD TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY
PRESENT OR FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH
THIS LEASE.


20.9
No Right To Holdover



Lessee has no right to retain possession of the Premises or any part thereof
beyond the expiration or termination of this Lease. In the event that Lessee
holds over, then the Base Rent shall be increased to 110% of the Base Rent
applicable immediately preceding the expiration or termination, and shall
increase to 150% of the Base Rent starting the fourth month after expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee. During this Holdover period, the Lease shall revert
to a month-to-month occupancy and the existing Lease terms in all other respects
shall survive. If the Parties agree to a new Lease or extension





of the existing Lease, then the commencement date shall be the date agreed to in
the new Lease. No Holdover rent premium shall be returned to the Lessee.


20.10
Cumulative Remedies



No remedy or election hereunder shall be deemed exclusive but shalt wherever
possible, be cumulative with all other remedies at law or in equity.


20.11
Covenants and Conditions; Construction of Agreement



All provisions of this Lease to be observed or performed by Lessee are both
covenants and conditions. In construing this Lease, all headings and titles are
for the convenience of the Parties only and shall not be considered a part of
this Lease. Whenever required by the context, the singular shall include the
plural and vice versa. This Lease shall not be construed as if prepared by one
of the Parties, but rather according to its fair meaning as a whole, as if both
Parties had prepared it.


20.12
Binding Effect; Choice of Law



This Lease shall be binding upon the Parties, their personal representatives,
successors and assigns and be governed by the laws of the State in which the
Premises are located. Any litigation between the Parties hereto concerning this
Lease shall be initiated in the county in which the Premises are located.


20.13
Attorneys' Fees



If any Party brings an action or proceeding involving the Premises whether
founded in tort, contract or equity, or to declare rights hereunder, the
Prevailing Party (as hereafter defined) in any such proceeding, action, or
appeal thereon, shall be entitled to reasonable attorneys' fees. Such fees may
be awarded in the same suit or recovered in a separate suit, whether or not such
action or proceeding is pursued to decision or judgment. The term, "Prevailing
Party" shall include, without limitation, a Party who substantially obtains or
defeats the relief sought, as the case may be, whether by compromise,
settlement, judgment, or the abandonment by the other Party of its claim or
defense. The attorneys' fees award shall not be computed in accordance with any
court fee schedule, but shall be such as to fully reimburse all attorneys' fees
reasonably incurred. In addition, Lessor shall be entitled to attorneys' fees,
costs and expenses incurred in the preparation and service of notices of Default
and consultations in connection therewith ($200 is a reasonable minimum per
occurrence for such seNices and consultation).


20.14
Lessor's Access; Showing Premises; Repairs



Lessor and Lessor's agents shall have the right to enter the Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable prior notice for the purpose of showing the same to prospective
purchasers, lenders, or tenants, and making such alterations, repairs,
improvements or additions to the Premises as Lessor may deem necessary or
desirable and the erecting, using and maintaining of utilities, services, pipes
and conduits through the Premises and/or other premises as long as there is no
material adverse effect on Lessee's use of the Premises. All such activities
shall be without abatement of rent or liability to Lessee. ·





20.15
Auctions



Lessee shall not conduct, nor permit to be conducted, any auction upon the
Premises without Lessor's prior written consent. Lessor shall not be obligated
to exercise any standard of reasonableness in determining whether to permit an
auction.


20.16
Signs



Lessor may place on the Premises ordinary "For Sale" signs at any time and
ordinary "For Lease" signs during the last six months of the term hereof. Lessee
shall not place any sign upon the Project without Lessor's prior written
consent. All signs must comply with all applicable government and zoning
requirements.


20.17
Termination; Merger



Unless specifically stated otherwise in writing by Lessor, the voluntary or
other surrender of this Lease by Lessee, the mutual termination or cancellation
hereof, or a termination hereof by Lessor for Breach by Lessee, shall
automatically terminate any sublease or lesser estate in the Premises; provided,
however, that Lessor may elect to continue any one or all existing subtenancies.
Lessor's failure within 1O days following any such event to elect to the
contrary by written notice to the holder of any such lesser interest, shall
constitute Lessor's election to have such event constitute the termination of
such interest.


20.18
Consents



Except as otherwise provided herein, wherever in this Lease the consent of a
Party is required to an act by or for the other Party, such consent shall not be
unreasonably withheld or delayed. Lessor's actual reasonable costs and expenses
(including but not limited to architects', attorneys', engineers' and other
consultants' fees) incurred in the consideration of, or response to, a request
by Lessee for any Lessor consent, including but not limited to consents to an
assignment, a subletting or the presence or use of a Hazardous Substance, shall
be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor's consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then­ existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent.. The failure to specify herein any particular
condition to Lessor's consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.


20.19
Quiet Possession



Subject to payment by Lessee of the Rent and performance of all of the
covenants, conditions and provisions on Lessee's part to be observed and
performed under this Lease, Lessee shall have quiet possession and quiet
enjoyment of the Premises during the term hereof.





20.20 Security Measures


Lessee hereby acknowledges that the Rent payable to Lessor hereunder does not
include the cost of guard service or other security measures, and that Lessor
shall have no obligation whatsoever to provide same. Lessee assumes all
responsibility for the protection of the Premises, Lessee, its agents and
invitees and their property from the acts of third parties.


20.21 Reservations


Lessor reserves the right: (i) to grant, without the consent or joinder of
Lessee, such easements, rights and dedications that Lessor deems necessary, (ii)
to cause the recordation of parcel maps and restrictions, and (iii) to create
and/or install new utility raceways, so long as such easements, rights,
dedications, maps, restrictions, and utility raceways do not unreasonably
interfere with the use of the Premises by Lessee. Lessee agrees to sign any
documents reasonably requested by Lessor to effectuate such rights.


20.22 Performance Under Protest


If at any time a dispute shall arise as to any amount or sum of money to be paid
by one Party to the other under the provisions hereof, the Party against whom
the obligation to pay the money is asserted shall have the right to make payment
"under protest" and such payment shall not be regarded as a voluntary payment
and there shall survive the right on the part of said Party to institute suit
for recovery of such sum. If it shall be adjudged that there was no legal
obligation on the part of said Party to pay such sum or any part thereof, said
Party shall be entitled to recover such sum or so much thereof as it was not
legally required to pay. A Party who does not initiate suit for the recovery of
sums paid "under protest" within 6 months shall be deemed to have waived
its right to protest such payment.


20.23
Authority; Multiple Parties; Execution



20.23.1    If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each Party shall, within 30
days after request, deliver to the other Party satisfactory evidence of such
authority.


20.23.2    If this Lease is executed by more than one person or entity as
"Lessee", each such person or entity shall be jointly and severally liable
hereunder. It is agreed that any one of the named Lessees shall be empowered to
execute any amendment to this Lease, or other document ancillary thereto and
bind all of the named Lessees, and Lessor may rely on the same as if all of the
named Lessees had executed such document.


20.23.3    This Lease may be executed by the Parties in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.


20.24
Offer



Preparation of this Lease by either party or their agent and submission of same
to the other Party shall not be deemed an offer to lease to the other Party.
This Lease is not intended to be binding until executed and delivered by all
Parties hereto.





20.25
Amendments



This Lease may be modified only in writing, signed by the Parties in interest at
the time of the modification. As long as they do not materially change Lessee's
obligations hereunder, Lessee agrees to make such reasonable non-monetary
modifications to this Lease as may be reasonably required by a Lender in
connection with the obtaining of normal financing or refinancing of the
Premises.


20.26
Waiver of Trial By Jury



THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION
OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT OF THIS AGREEMENT.
20.27
Accessibility; Americans with Disabilities Act



20.27.1    The Premises have not undergone an inspection by a Certified Access
Specialist (CAS). A Certified Access Specialist (CAS) can inspect the subject
premises and determine whether the subject premises comply with all of the
applicable construction-related accessibility standards under state law.
Although state law does not require a CAS inspection of the subject premises,
the commercial property owner or lessor may not prohibit the lessee or tenant
from obtaining a CAS inspection of the subject premises for the occupancy or
potential occupancy of the Lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of the CAS inspection, the payment of the fee for the CAS inspection, and
the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the premises.


20.27.2    Since compliance with the Americans with Disabilities Act (ADA) is
dependent upon Lessee's specific use of the Premises, Lessor makes no warranty
or representation as to whether or not the Premises comply with ADA or any
similar legislation. In the event that Lessee requests a CAS inspection and/or
Lessee's use of the Premises requires modifications or additions to the Premises
in order to be in ADA compliance (or other construction­ related accessibility
standards, if applicable), Lessee agrees to make any such necessary
modifications and/or additions at Lessee's expense.


21.
RIGHT TO NEGOTIATE LEASE FOR EXPANSION SPACE



21.1
Exercise of First Offer



During the term of this Lease and subject to the terms of this Section 21,
Lessee shall have the right to negotiate a lease for the Expansion Space, if
available for lease. The Expansion Space will not be considered "available far
lease" if Lessor and the lessee under any expiring lease (the "Prior Lessee") of
such space desire to renew or extend the Prior Lessee's lease under a properly
exercised option that was granted to the Prior Lessee before the Effective Date.


21.2
Notice to Lessee



If the Expansion Space becomes available for lease, Lessor will provide Lessee
with a notice ("Notice") of that availability. The right to lease the Expansion
Space will apply only to the entire space described in the Notice. Lessee has
the right, within ten (10) business days following receipt of the Notice, to
elect, by written notice to Lessor, to begin negotiations to lease the Expansion
Space from the Lessor.





21.3
Period for Negotiation



Promptly after receipt of Lessee's exercise of its right to negotiate a lease
for the Expansion Space, the parties shall commence good faith negotiations
exclusively with each other for a period not to exceed ninety (90) days after
acceptance of the Notice. The parties may mutually agree to extend this ninety
(90) day period at any time.


21.4
Failure of Parties to Negotiate Lease



21.4.1    If Lessor does not receive written confirmation of Lessee's intent to
negotiate a lease for Suite A within said ten (10) business day period, or if
the parties do not enter into a lease for Suite A within said ninety (90) day
period, and do not mutually agree to extend such period, Lessor shall be free to
enter into lease for Suite A with a third party on terms (considered as a whole)
no more favorable to the third party than Lessor had last offered to Lessee.


21.4.2    If Lessor executes a lease for the Expansion Space with a third party,
all rights of Lessee with respect to that Expansion Space under this section
will cease, provided that if the Expansion Space becomes available for lease
again at a future date, the provisions of this Section will again be applicable.


21.5
No Right to Expansion Space if in Default



In no event will Lessee have the right to exercise the right to negotiate a
lease for the Expansion Space if Lessee is then in default under this Lease
beyond any applicable notice and cure periods.


LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.


The Parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.


(SIGNATURES CONTINUED ON NEXT PAGE)



LESSOR:    RE HAZARD CONTRACTING COMPANY,
a California corporation


/s/ Robert Pizzuto    
By:    Robert Pizzuto    
Its:    Vice President    


Lessor’s Address for Notices:


c/o Cypress View Properties, Inc.
Attn: Larry Figueroa
401 B Street, Suite 2400
San Diego, CA 92101
619-795-8578
larry@cypressview.com


LESSEE:    Vital Therapies, Inc.,
a Delaware corporation


/s/ Duane Nash    
By:    Duane Nash    
Its:    President    


/s/ Aron Stern    
By:    Aron Stern    
Its:    Chief Administrative Officer    


Lessee’s Address for Notices:


15010 Avenue of Science, Suite 200
San Diego, CA 92128
    







EXHIBIT A - "Site Plan of the Premises"


EXHIBIT B - "Tenant Improvements" - [Not applicable - intentionally omitted.]
EXHIBIT C - "Guaranty" - [Not applicable - intentionally omitted.]






























































































42





EXHIBIT D - "Estoppal Certificate"


STANDARD ESTOPPEL CERTIFICATE - BY LESSEE




To Whom It May Concern:
Re: Industrial/Commercial Multi-Tenant Lease - Gross Modified Dated October 18,
2016 ("Lease") By And Between Vital Therapies, Inc., a Delaware corporation
("Lessee") and RE Hazard Contracting Company, a California corporation
("Lessor"}, concerning the real property commonly known as 15222 Avenue of the
Science, Suite B, San Diego, California (the "Premises")
Lessee hereby certifies as follows:
1.A true copy of the Lease is attached as Exhibit A. Other than the document
included in Exhibit A there are no oral or written agreements or understandings
between the Lessor and Lessee with respect to the Premises.
2. The Lease term commenced on July 1, 2017, and will continue for sixty (60)
months, until June 30, 2022.
3. The current monthly rent and Lessor's Share of Operating Expenses (as defined
in the Lease), if any, are as follows:






Rent
Operating Expenses

Amount    Day of Month Due    Amount Paid YTD



No rents or Operating Expenses have been prepaid except as reflected in the
Lease.
4.The current amount of security deposit held by Lessor is $    _
5.The improvements and space required to be provided by Lessor have been
furnished and completed in all respects to the satisfaction of Lessee, and all
promises of an inducement by Lessor have been fulfilled.
6.
Lessee has no knowledge of any uncured defaults by Lessor or Lessee under the
Lease.

7.There are no disputes between Lessor and Lessee concerning the Lease, the
Premises or the improvements therein or thereon.
8.Lessee is in full and complete possession of the Premises and has not assigned
or sublet any portion of the Premises.
9.Lessee has no knowledge of any prior sale, transfer, assignment or encumbrance
of the Lessor's interest in the Lease.
10. Lessee has made no alterations or additions to the Premises not contemplated
in the Lease.
11.If alterations or additions have been made by Lessee, Lessee represents that
to the best of its knowledge, all such alterations and additions were done in
accordance with the terms of the Lease and in compliance with all applicable
laws, rules and regulations.
12.Lessee is not currently the subject of a bankruptcy proceeding and to the
best of its knowledge Lessor is involved in such a proceeding.


43





13.Lessee is aware that buyers, lenders and others will rely upon the statements
made in this Estoppel Certificate, and has therefore adjusted the language
hereof as necessary to make it an accurate statement of the current facts
concerning the Lease.
LESSEE:    Vital Therapies, Inc., a Delaware corporation


Dated:    By:     
Name:     
Title:     
























































































44





EXHIBIT "B"


ACCEPTANCE AND CONSENT BY LESSOR


Lessor hereby accepts and consents to the assignment of the Lease by Vital
Therapies, Inc., a Delaware corporation to ViaCyte, Inc., a Delaware
corporation. In addition:
1.Lessor relieves Assignor from liability for any acts occurring on or after the
Effective Date of this Assignment.
2.Lessor confirms that Assignee may make Alternations or Utility Installations
per the terms of Section 8.3.2 of the Lease, provided that all notice and
consent requirements set forth therein are applicable to Assignee.
3.Notwithstanding the provisions of Article 13 of the Lease, any public offering
of securities by Lessee shall not constitute a change of control or an
assignment requiring the consent of Lessor.
4.The provisions of Section 19.1.2 shall not be applicable to Assignee, and
Assignee shall be entitled to exercise the Options referenced at Sections 1.11
and 19 of the Lease, subject to the terms provided in the Lease.
5.Assignee shall be entitled to exercise the Right of First Offer referenced at
Sections 1.14 and 21 of the Lease, subject to the terms provided in the Lease.


LESSOR:    R.E. HAZARD CONTRACTING COMPANY,
a California corporation


/s/ Thomas B. Hazard    


By: Thomas B. Hazard Its: President



